

 
 
Exhibit10.5





REAL ESTATE SALE AGREEMENT
 


 
by and between
 


 
720 UNIVERSITY, LLC, as Seller
 
and
 
ALBERTA DEVELOPMENT PARTNERS, LLC, as Purchaser
 


 
UNIVERSITY SQUARE SHOPPING CENTER
 
2604-2724 ELEVENTH AVENUE, GREELEY, COLORADO
 


 





CHI 65295724v7
 
 

--------------------------------------------------------------------------------

 



 
THIS REAL ESTATE SALE AGREEMENT (this “Agreement”) is made as of November 10,
2014 (the “Contract Date”), by and between 720 UNIVERSITY, LLC, a Wyoming
limited liability company (“Seller”) and ALBERTA DEVELOPMENT PARTNERS, LLC, a
Colorado limited liability company (“Purchaser”).
 
PRELIMINARY STATEMENTS
 
A.           Seller is the owner of the real estate and related assets
hereinafter described; and
 
B.           Seller desires to sell, and Purchaser desires to buy, the real
estate and related assets hereinafter described, at the price and on the terms
and conditions hereafter set forth.
 
In consideration of the recitals, the mutual covenants hereafter set forth, and
other good and valuable considerations, the receipt and sufficiency of which are
mutually acknowledged, it is agreed by and between the parties as follows:
 
1. Premises.  The real estate which is the subject of this Agreement is legally
described on Exhibit A attached hereto, and consists of the property commonly
known as University Square Shopping Center, located at 2604-2724 Eleventh
Avenue, Greeley, Colorado, County of Weld, together with all buildings and
improvements located thereon and all rights, easements, tenancies, signage and
appurtenances belonging or appertaining thereto, and all right, title and
interest of Seller in and to any and all roads, streets, alleys or public and
private rights of way, bounding such property (the “Premises”).
 
2. Personal Property and Leases.
 
(a) The “Personal Property” referred to herein shall consist of all right,
title, and interest of Seller, if any, in all tangible and intangible personal
property and any and all existing licenses and permits held by Seller and not
constituting part of the real estate, located on and used in connection with the
Premises, including (i) licenses and permits relating to the construction and
operation of the Property, (ii) the right to use the name of the property (if
any) in connection with the Property, but specifically excluding any trademarks,
service marks and trade names of Seller, and (iii) if still in effect and not
assigned to any tenant under the Leases, guaranties and warranties received by
Seller from any contractor, manufacturer or other person in connection with the
construction or operation of the Property.
 
(b) The “Leases” referred to herein shall consist of the leases or occupancy
agreements, including those in effect on the Contract Date, and any new leases
entered into pursuant to Section 6(d)(6) which, as of the Closing (as
hereinafter defined), affect all or any portion of the Premises, and any
security deposits actually held by Seller with respect to any such Leases (but
excluding Seller’s rights otherwise expressly retained hereunder, such as rents
applicable to periods prior to Closing), together with all amendments thereto
and guaranties thereof.
 
CHI 65295724v7
 
1

--------------------------------------------------------------------------------

 
3. Sale/Conveyance and Assignment.  Seller agrees to sell, convey and assign to
Purchaser, and Purchaser agrees to buy and assume from Seller, at the price and
upon the other terms and conditions hereafter set forth (a) the Premises, (b)
the Personal Property and (c) the Leases (a-c collectively, the “Property”).
 
4. Transfer of Title.  (a)  Title to the Premises shall be conveyed to Purchaser
by a special warranty deed (the “Deed”) executed by Seller, in the form attached
hereto as Exhibit B.
 
(a) The Personal Property shall be conveyed to Purchaser by a bill of sale (the
“Bill of Sale”) executed by Seller, in the form attached hereto as Exhibit C,
and by an assignment of intangible property (the “Assignment of Intangible
Property”), in the form attached hereto as Exhibit G.
 
(b) The Leases shall be assigned by Seller and assumed by Purchaser by an
Assignment and Assumption of Leases (the “Assignment of Leases”), in the form
attached hereto as Exhibit D.
 
5. Purchase Price; Earnest Money; Refinancing.  The purchase price for the
Property shall be, subject to adjustment pursuant to subsection (c) below,
Twenty One Million and No/100 Dollars ($21,000,000.00) (the “Purchase Price”)
payable by Purchaser to Seller as follows:
 
(a) Within three (3) Business Days immediately following the Contract Date,
Purchaser shall deposit into a strict joint order escrow trust established with
Land Title Guarantee Company, 772 Whalers Way #100 Fort Collins, CO  80525 (the
“Title Insurer”) as earnest money hereunder the sum of Five Hundred Thousand and
No/100 Dollars ($500,000.00) (the “Initial Deposit”).  In the event that
Purchaser fails to timely deposit the Initial Earnest Money with the Title
Insurer, this Agreement, at Seller’s option, shall be of no force and
effect.  The Earnest Money (hereinafter defined) shall at all times prior to
Closing be invested in United States treasury obligations or such other interest
bearing accounts or securities as are approved by Purchaser and Seller in
writing; all interest earned on the Earnest Money shall be administered, paid or
credited (as the case may be) in the same manner as the Earnest Money and, when
credited to the escrow account shall constitute additional Earnest Money.  At
the closing of the purchase and sale of the Property contemplated by this
Agreement (the “Closing”), Purchaser shall receive a credit against the Purchase
Price for the Earnest Money.  If Purchaser does not terminate this Agreement
pursuant to Section 7(b), Purchaser shall deposit with Title Insurer an
additional amount of Five Hundred Thousand and No/100 Dollars ($500,000.00), as
additional earnest money, prior to the expiration of the Due Diligence Period
(the “Second Deposit” and together with the Initial Deposit, the “Earnest
Money”).
 
(b) As of the Contract Date, there exists a mortgage loan in the original
principal amount of $10,500,000.00 (the “Existing Loan”) that encumbers the
Property.  The current holder of the documents evidencing and securing the
Existing Loan (collectively, the “Existing Loan Documents”) is NorthMarq
Capital, as Sub-Servicer for Berkadia Commercial Mortgage, LLC, as Master
Servicer, for Wells Fargo Bank NA, as Trustee for the registered holders of GS
Mortgage Securities Corporation II, Commercial Mortgage Pass-Through
Certificates, Series 2005-GG4 (the "Existing Lender").  To accommodate Seller’s
structuring needs, Purchaser (or an affiliate designated by Purchaser) shall, on
the date that is thirty (30) days after the expiration of the Due Diligence
Period (the “Initial Closing Date”), provided that all Loan Conditions Precedent
(defined below) have been fulfilled or have been waived in writing by the
respective party entitled to waive same, extend a new mortgage loan to Seller
(the “Buyer Loan”) to refinance, in full, the Existing Loan.  The principal
amount of the Buyer Loan shall not exceed the outstanding principal balance of
the Existing Loan (plus interest that accrues in the month in which the Initial
Closing Date occurs), but in any event shall not exceed $9,771,213, and the
Buyer Loan shall accrue interest at six percent (6%) per annum and shall not
 
CHI 65295724v7
 
2

--------------------------------------------------------------------------------

 
 

amortize.  Seller shall make monthly interests payments but shall not otherwise
have the right to prepay the Buyer Loan, and the principal balance of the Buyer
Loan, together with all accrued interest (if any), shall be payable on the Final
Closing Date (as defined in Section 10 below)1.  In connection with the Buyer
Loan, Seller (and, as applicable, its credit-worthy affiliate) shall deliver to
Purchaser (or its affiliate) all customary loan documents requested by
Purchaser, including a note, deed of trust, assignment of leases and rents,
assignment of Property contracts, UCC financing statements, account control
agreement, pledge agreement, non-recourse carve-out guaranty and environmental
indemnity (collectively, the “Buyer Loan Documents”).  The Buyer Loan Documents
shall be prepared by Purchaser and reasonably approved by Seller prior to the
expiration of the Due Diligence Period.  In the event the Buyer Loan Documents
are not approved by Seller in its sole and absolute discretion prior to the Due
Diligence Period, this Agreement shall be terminated and the deposit returned to
Purchaser.  As used herein, the term “Loan Conditions Precedent” shall mean (i)
receipt by Purchaser of an executed payoff letter from Existing Lender that is
acceptable to Purchaser in its sole and absolute discretion, (ii) execution and
delivery of the Buyer Loan Documents by Seller and its credit-worthy affiliates,
as applicable, (iii) release of the deed of trust, financing statements and
similar instruments securing the Existing Loan that are recorded against the
Premises, and termination of all other Existing Loan Documents, (iv) recordation
of the deed of trust securing the Buyer Loan in the appropriate jurisdiction,
(v) Purchaser’s receipt of the Required Estoppels, (vi) this Agreement shall not
have been previously terminated pursuant to any provision hereof, (vii) Seller
shall cause to be delivered to Purchaser a lender’s standard coverage title
insurance policy (the “Loan Policy”), issued by Title Insurer, dated as of the
Initial Closing Date, in the full amount of the Buyer Loan and insuring the
Buyer Loan as a first priority lien against the Premises, the form of which
shall be ALTA Loan Policy (6-17-06) (or other form required or promulgated
pursuant to applicable state insurance regulations), subject only to the
Permitted Exceptions (defined below), at Seller’s sole expense (including any
endorsements requested by Purchaser), (viii) all representations and warranties
of Seller in this Agreement shall be true and correct in all material respects,
(ix) receipt by Purchaser of evidence of Property insurance that is reasonably
acceptable to Purchaser, (x) Purchaser’s receipt of an executed side letter
agreement, between Seller, Purchaser and Waterbury Properties, as property
manager of the Property (“Property Manager”), governing the interim management
of the Property by Property Management from the Initial Closing Date until the
Final Closing Date, the form of which shall be prepared by Purchaser and
reasonably approved by Seller prior to the expiration of the Due Diligence
Period, consistent with the terms and conditions described in Section 6(f),
(xii) Purchaser’s receipt of evidence of termination of any existing leasing
agreements affecting the Property, at no cost, liability or expense to
Purchaser, (xiii) execution and delivery of a new leasing agreement with
Sullivan Hayes, the form of which shall be prepared by Purchaser and reasonably
approved by Seller prior to the expiration of the Due Diligence Period, (xiv)
Purchaser’s receipt of customary corporate documents evidencing Seller’s
authority to borrow the Buyer Loan and consummate the transactions contemplated
by the Buyer Loan Documents, (xv) no Material Damage or Material Condemnation
has occurred and (xvi) recordation of the PSA Memorandum pursuant to Section
22(n).


________________________
1NTD:  The Buyer Loan Documents will have an extension option for 90 days if the
closing doesn’t occur on the Final Closing Date.

CHI 65295724v7
 
3

--------------------------------------------------------------------------------

 
(c) The Purchase Price, less a credit for the Earnest Money, less a credit for
the Buyer Loan (including all accrued interest, if any), and plus or minus
pro-rations and adjustments as set forth in Section 17 hereof, shall be paid by
Purchaser to Seller by wire transfer of immediately available federal funds into
escrow with Title Insurer prior to 2:00 p.m. Chicago time on the Final Closing
Date.  Purchaser shall receive a credit for the Buyer Loan provided that
Purchaser (or its affiliate) holds the note evidencing the Buyer Loan and the
Buyer Loan is deemed satisfied in full at Closing.
 
In the event that any of the Loan Conditions Precedent shall not have been
fulfilled on or before the Initial Closing Date, then subject to the provisions
of Section 18(b) hereof, Purchaser may elect, upon notice to Seller, to
terminate this Agreement, in which event the Earnest Money shall be returned to
Purchaser, and neither party shall have any further liability or obligation to
the other, except for the provisions of this Agreement which are expressly
stated to survive the termination of this Agreement.
 
6. Representations, Warranties, Covenants and Estoppels.
 
(a) Seller’s Representations and Warranties.  As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser as follows:
 
(1) Organization and Authority.  Seller has been duly organized and is validly
existing as a Wyoming limited liability company.  Seller has the full right and
authority and has obtained any and all consents required therefor to enter into
this Agreement, consummate or cause to be consummated the sale and make or cause
to be made transfers and assignments contemplated herein.  The persons signing
this Agreement on behalf of Seller are authorized to do so.  This Agreement and
all of the documents to be delivered by Seller at the Closing have been
authorized and properly executed and will constitute the valid and binding
obligations of Seller, enforceable against Seller in accordance with their
terms.
 
(2) Conflict.  There is no agreement to which Seller is a party or, to Seller’s
Knowledge, binding on Seller or the Property which is in conflict with this
Agreement or which would limit or restrict the timely performance by Seller of
its obligations pursuant to this Agreement.
 
(3) Litigation.  There are no (i) actions, suits or proceedings pending, or, to
Seller’s Knowledge, threatened against Seller or (ii) outstanding orders or
unsatisfied judgments from any governmental authority binding upon Seller, which
(x) if adversely determined, would adversely affect the Property, or (y)
challenges or impairs Seller’s ability to execute, deliver or perform this
Agreement or consummate the transaction contemplated hereby.
CHI 65295724v7
 
4

--------------------------------------------------------------------------------

 
(4) Notice of Violations.  Seller has received no written notice that either the
Premises or the use thereof violates any laws, rules and regulations of any
federal, state, city or county government or any agency, body, or subdivision
thereof having any jurisdiction over the Property that have not been resolved to
the satisfaction of the issuer of the notice.
 
(5) Withholding Obligation.  Seller is not a “foreign person” within the meaning
of Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”).
 
(6) Condemnation.  Except for any condemnation proceedings which Seller has not
yet been served with process, there are no pending or, to Seller’s Knowledge,
threatened condemnation or similar proceedings affecting the Premises or any
part thereof.
 
(7) Leases.  Except for those tenants in possession of the improvements under
Leases for space in the Improvements, as shown in the rent roll attached hereto
as Exhibit H (which is true, correct and complete), there are no other tenants
in possession of, or claiming any possession to, any portion of the
Property.  Except as otherwise set forth on Exhibit H, (A) to Seller’s
Knowledge, all of the Leases are in full force and effect in accordance with
their respective terms; (B) no tenant, other than Victory Outreach Church, under
any Lease is more than thirty (30) days in arrears in the payment of rents under
its Lease; (C) no tenant has paid rent more than thirty (30) days in advance
except in the ordinary course in accordance with the terms of any such tenant’s
Lease; and (D) there are no tenant inducement costs payable to or for the
benefit of any tenant under the Leases, nor is any tenant entitled to any free
rent or abated rent.  The copies of the Leases delivered to Purchaser by Seller
(or its representatives) prior to the Contract Date are true, correct and
complete copies of such Leases. There are no oral understandings or side
agreements with any tenant under any Lease that has not been reduced to writing
and which is not set forth among the Leases.  To Seller’s Knowledge, neither
Seller nor any other party to any Lease is in material breach thereof or
material default thereunder.  During the twelve (12) months prior to the
Contract Date, Seller has not given to, and has not received from, any tenant
under any Lease any written notice of a default that has not subsequently been
cured.
 
(8) Security Deposits.  Exhibit H sets forth a list of all of the security
deposits under the Leases in effect as of the Contract Date, which list is true,
correct and complete.
 
CHI 65295724v7
 
5

--------------------------------------------------------------------------------

 
(10) Environmental Matters.  To Seller’s Knowledge, except for the matters set
forth in the environmental reports delivered by Seller to Purchaser, and except
for reasonable quantities of Hazardous Materials that are typically used, stored
or sold in retail shopping centers, the Property is not now and has not ever
been used for the purpose of disposal of, refining, generating, manufacturing,
producing, storing, handling, treating, transferring, releasing, processing or
transporting any Hazardous Materials, there are no Hazardous Materials in, on or
under the Property (other than gas and oil extraction by Mineral Resources or
its assignee) and the Property is not in material violation of any Environmental
Laws.  “Hazardous Material” means any substance, material or waste that is
regulated, classified or otherwise characterized under or pursuant to any
Environmental Law as "hazardous," "toxic," "radioactive" or words of similar
meaning or effect, including petroleum and its by-products, asbestos, and
polychlorinated biphenyls.  “Environmental Law” means any United States federal,
state or local statute, regulation or ordinance currently in effect or as in
effect as of the Final Closing Date relating to the environment or natural
resources, including the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.), the Oil Pollution Act of 1990
(33 U.S.C. § 2701 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.) and the Federal Insecticide, Fungicide, and Rodenticide
Act (7 U.S.C. § 136 et seq.), as to each, as amended, and the regulations
promulgated pursuant thereto and as each is in effect on and as interpreted on
the date of this Agreement or the Final Closing Date.
 
(11) OFAC; Prohibited Person.  Neither Seller nor any of Seller’s affiliates,
nor, to Seller’s Knowledge, any of their respective brokers or other agents
acting in any capacity in connection with the transactions contemplated by this
Agreement, is or will be (a) conducting any business or engaging in any
transaction or dealing with any person appearing on the U.S. Treasury
Department’s OFAC list of prohibited countries, territories, “specifically
designated nationals” or “blocked person” (each, a “Prohibited Person”) (which
lists can be accessed at the following web
address:  http://www.ustreas.gov/offices/enforcement/ofac/), including the
making or receiving of any contribution of funds, goods or services to or for
the benefit of any such Prohibited Person; (b) engaging in certain dealings with
countries and organizations designated under Section 311 of the USA PATRIOT Act
as warranting special measures due to money laundering concerns; (c) dealing in,
or otherwise engaging in any transaction relating to, any property or interests
in property blocked pursuant to Executive Order No. 13224 dated September 24,
2001, relating to “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism”; (d) a foreign shell bank
or any person that a financial institution would be prohibited from transacting
with under the USA PATRIOT Act; or (e) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (i) any
U.S. anti-money laundering law, (ii) the Foreign Corrupt Practices Act, (iii)
the U.S. mail and wire fraud statutes, (iv) the Travel Act, (v) any similar or
successor statutes or (vi) any regulations promulgated under the foregoing
statutes.
 
CHI 65295724v7
 
6

--------------------------------------------------------------------------------

 
(12) ERISA.  Seller is not (and, throughout the period transactions are
occurring pursuant to this Agreement, will not be) an entity deemed to hold plan
assets of any “employee benefit plan” as defined in Section 3(3) of ERISA that
is subject to Title I of ERISA or “plan” as defined in and subject to Section
4975 of the Code pursuant to 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA.  None of the transactions contemplated by this Agreement
are in violation of any statutes applicable to Seller that regulate investments
of, and fiduciary obligations with respect to, governmental plans and that are
similar to the provisions of Section 406 of ERISA or Section 4975 of the
Code.  As used herein, “ERISA” means the United States Employee Retirement
Income Security Act of 1974, as amended.
 
(13) Construction Projects.  Exhibit E sets forth a list of all current
construction projects which are ongoing at the Premises as of the Contract Date,
including the budgeted cost of each such project and the amount spent as of the
Contract Date in connection with each such project.
 
(14) Leasing Commissions.  To Seller’s Knowledge, (i) there are no lease
brokerage agreements, leasing commission agreements or other agreements
providing for payments of any amounts for leasing activities or procuring
tenants with respect to any Leases other than the agreements disclosed in
Exhibit J, and (ii) there are no agreements currently in effect relating to the
management or leasing of the Property other than the agreements disclosed in
Exhibit J.  Except as disclosed in Exhibit J, Seller has paid in full all
leasing commissions and brokerage fees accrued or due and payable under all
commission agreements or Leases.
 
(15) Service Contracts.  Exhibit I attached hereto sets forth a true, correct
and complete list of all contracts relating to the Property, other than the
Leases.  To the Seller’s Knowledge, (i) all such contracts are in full force and
effect, (ii) Seller is not in material breach of, or material default under, any
such contract, (iii) no other party to any such contract is in material breach
thereof or material default thereunder; and (iv) during the twelve (12) months
prior to the Contract Date, Seller has not received any written notice from any
Person asserting that Seller is in material default under any such contract
(which default remains uncured).
 
(16) Financial Statements.  Seller has made or will make available to Purchaser
(a) an unaudited consolidated balance sheet of the Seller as of December 31,
2013 and an unaudited consolidated statement of income for the Seller for the
twelve (12) month period then-ended, and (b) an unaudited consolidated balance
sheet of the Seller as of September 30, 2014 and an unaudited consolidated
statement of income for the Seller for the three (3) month period then-ended
(collectively, the “Financial Statements”). The Financial Statements fairly
present in all material respects the financial condition and the results of
operations of the Seller (and the Property) as of the end of and for the periods
presented.
 
CHI 65295724v7
 
7

--------------------------------------------------------------------------------

 
 
           (17) Insurance.  Each insurance policy maintained by Seller with
respect to the Property is in full force and effect and all premiums due
thereunder have been paid.  No notice has been received from the insurance
company which issued any of such policies, or from any agent, stating in effect
that such policy will not be renewed or will be renewed at a higher premium than
is presently payable therefor, and, to Seller’s Knowledge, there are no defects
or inadequacies in any portion of the Property which, if not corrected, would
result in termination of insurance coverage or increase in the cost thereof.
 
For purposes of this Section 6(a), the term “Seller’s Knowledge” means the
actual knowledge of John G. Waterbury, without imposing any personal liability
upon such persons, and shall not be construed, by imputation or otherwise, to
refer to the knowledge of any other officer, director, agent, manager, member,
representative, employee or advisor of Seller.
 
(b) Purchaser’s Representations and Warranties.  As a material inducement to
Seller to execute this Agreement and consummate this transaction, Purchaser
represents and warrants to Seller as follows:
 
(1)  Organization and Authority.  Purchaser has been duly organized and is
validly existing as a limited liability company formed under the laws of the
State of Colorado.  Purchaser has the full right and authority and has obtained
any and all consents required therefor to enter into this Agreement, consummate
or cause to be consummated the purchase, and make or cause to be made the
deliveries and undertakings contemplated herein or hereby.  The persons signing
this Agreement on behalf of each Purchaser are authorized to do so.  This
Agreement and all of the documents to be delivered by Purchaser at the Closing
have been authorized and properly executed and will constitute the valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with their terms.  There is no agreement to which Purchaser is a party or to
Purchaser’s knowledge binding on Purchaser which is in conflict with this
Agreement.  There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.
 
(2) OFAC; Prohibited Person.  Neither Purchaser nor any person that owns an
interest in Purchaser (each, a "Purchaser Party"), nor, to Purchaser's actual
knowledge, any of their respective brokers or other agents acting in any
capacity in connection with the transactions contemplated by this Agreement, is
or will be (a) knowingly (after reasonable inquiry) conducting any business or
engaging in any transaction or dealing with any Prohibited Person, including the
making or receiving of any contribution of funds, goods or services to or for
the benefit of any such Prohibited Person; (b) engaging in certain dealings with
countries and organizations designated under Section 311 of the USA PATRIOT Act
as warranting special measures due to money laundering concerns; (c) dealing in,
or otherwise engaging in any transaction relating to, any property or interests
in property blocked pursuant to Executive Order No. 13224 dated September 24,
2001, relating to “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism”; (d) a foreign shell bank
or any person that a financial institution would be prohibited from transacting
with under the USA PATRIOT Act; or (e) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (i) any
U.S. anti-money laundering law, (ii) the Foreign Corrupt Practices Act, (iii)
the U.S. mail and wire fraud statutes, (iv) the Travel Act, (v) any similar or
successor statutes or (vi) any regulations promulgated under the foregoing
statutes.  Each of the representations and warranties of Purchaser in this
paragraph (2) are based solely on written disclosures made to Parent Company and
its affiliates by direct and indirect investors in Purchaser.
 
CHI 65295724v7
 
8

--------------------------------------------------------------------------------

 
(c) Representation and Warranties Prior to Closing.  The continued validity in
all respects of the representations and warranties in Sections 6(a) and 6(b)
shall be a condition precedent to the obligation of the party to whom the
representation and warranty is given to close this transaction.  If any of
Seller’s representations and warranties shall not be true and correct at any
time on or before the Closing whether not true and correct as of the date of
this Agreement or whether any change in facts or circumstances has made the
applicable representation and warranty no longer true and correct, and
regardless as to whether Purchaser becomes aware of such fact through Seller’s
notification or otherwise, then Purchaser may, at Purchaser’s option, exercised
by written notice to Seller (and as its sole and exclusive remedy), either (i)
proceed with this transaction, accepting the applicable representation and
warranty as being modified by such subsequent matters or knowledge and waiving
any right relating thereto, if any, or (ii) terminate this Agreement and declare
this Agreement of no further force and effect and in which event the Earnest
Money shall promptly be returned to Purchaser and Seller shall have no further
liability hereunder by reason thereof.
 
(d) Covenants of Seller.  Seller covenants and agrees that, unless consented to
in writing by Purchaser (which consent may be withheld by Purchaser in its sole
and absolute discretion, unless a different approval standard is indicated
below) during the period from the date of this Agreement through and including
the Final Closing Date:
 
(1) Seller will timely perform each of its obligations under the Leases.
 
(2) Seller will use, own and operate the Property in substantially the same
manner as currently conducted, including maintenance of current (or
substantially comparable) property and liability insurance policies.
 
(3) Other than Leases (which are addressed in clause (6) below), Seller shall
not (A) enter into any new contract, (B) amend, modify, terminate or cancel any
existing contract, or (C) grant any consent under, or waive any provisions of,
any contract, in each case without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed prior to the
expiration of the Due Diligence Period, but which consent may be withheld in
Purchaser's sole and absolute discretion after the expiration of the Due
Diligence Period; provided, that (x) Purchaser shall not have the right to
disapprove any consent or approval that Seller is not entitled to withhold under
a contract, (y) prior to the expiration of the Due Diligence Period, any
Purchaser consent or approval requested by Seller pursuant to this clause (3)
shall be deemed to have been given if Purchaser shall fail to respond to such
request within three (3) business days after its receipt of written request
therefor from Seller and (z) with respect to any new contract, if the same is
capable of being terminated upon thirty (30) days or less notice without payment
of any penalty or premium, Purchaser’s consent shall not be required.  On or
before the expiration of the Due Diligence Period, Purchaser shall notify Seller
in writing if Purchaser elects not to assume at Closing any of the service,
maintenance, supply or other contracts relating to the operation of the Property
which are identified on Exhibit I attached hereto.  If Purchaser does not
exercise its right to terminate this Agreement pursuant to Section 7(b), Seller
shall give notice of termination of such disapproved contract(s) to the
respective counterparties under such contracts at no cost or expense to
Purchaser.
 
CHI 65295724v7
 
9

--------------------------------------------------------------------------------

 
(4) Seller shall not remove any Personal Property from the Premises except as
may be required for necessary repair or replacement, and in the event of such
replacement, the replacement shall be of materially equal or better quality and
quantity as existed as of the time of its removal.
 
(5) Seller shall not do anything, nor authorize anything to be done, which would
adversely affect the condition of title as shown on the Title Commitment as of
the expiration of the Due Diligence Period.
 
(6) Seller shall not (A) enter into any new Lease, (B) amend, modify, terminate
or cancel any existing Lease, or (C) grant any consent under, or waive any
provisions of, any Lease, in each case without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, conditioned or
delayed prior to the expiration of the Due Diligence Period, but which consent
may be withheld in Purchaser's sole and absolute discretion after the expiration
of the Due Diligence Period; provided, that (x) Purchaser shall not have the
right to disapprove any consent or approval that Seller is not entitled to
withhold under a Lease and (y) prior to the expiration of the Due Diligence
Period, any Purchaser consent or approval requested by Seller pursuant to this
clause (6) shall be deemed to have been given if Purchaser shall fail to respond
to such request within three (3) business days after its receipt of written
request therefor from Seller.
 
(7) Seller shall not transfer, issue, sell or dispose of any direct or indirect
ownership or beneficial interests in Seller, and shall not permit the transfer,
issuance, sale or disposition of any direct or indirect ownership or beneficial
interests in Seller.  Seller shall not grant direct or indirect options,
warrants, calls or other rights to purchase or otherwise acquire any direct or
indirect ownership interests in Seller or permit such grant or acquisition.
 
CHI 65295724v7
 
10

--------------------------------------------------------------------------------

 
(8) Seller shall not sell, mortgage, pledge, hypothecate or otherwise transfer
or dispose of all or any part of the Property.
 
(9) Seller shall not effect any liquidation, dissolution, recapitalization,
reclassification or like change in the capitalization of Seller or enter into
any merger or consolidation with any person.
 
(10) Seller shall not amend its corporate organizational documents.
 
(11) Seller shall not incur any indebtedness for borrowed money (other than the
Buyer Loan) or make any loans.
 
(12) Seller shall not acquire any material properties or assets.
 
(13) Seller shall not initiate or settle any legal action or proceeding, other
than settlements involving the payment of cash (and no ongoing restrictions that
would affect the Property after Closing) for which Purchaser shall bear no
financial responsibility.
 
(14) Seller shall use commercially reasonable efforts to obtain from tenants
under the Leases any subordination, non-disturbance and attornment agreements
(each, an “SNDA”) that may be required by Purchaser’s lender.  Notwithstanding
the foregoing, the parties agree that procurement of any or all of the SNDAs
that may be reasonably required by Purchaser’s lender shall not be a condition
precedent to Purchaser’s obligation to close.
 
(15) Seller shall pursue completion of all construction projects at the
Property, and after the Contract Date, Seller shall not commence any new
material construction projects without first obtaining Purchaser’s prior written
consent, unless required by the Leases.
 
(e) Estoppels.
 
(1) It shall be a condition precedent to Purchaser’s obligation to make the
Buyer Loan and subsequently consummate the Closing that Purchaser receive and
reasonably approve (i) tenant estoppel certificates from the Major Tenants
(hereinafter defined) and such additional tenants under Leases that, exclusive
of Major Tenants, occupy at least 75% of the remaining leased square footage of
the Property (each individually, a “Tenant Estoppel” and collectively, the
“Required Tenant Estoppels”), on the form of the Tenant Estoppel certificate
attached as Exhibit K-1 or on the form promulgated by the tenant (if a national
tenant) or required by the applicable Lease, and (ii) estoppel certificates from
each person that is subject to a reciprocal easement and operating agreement (or
similar agreement) (each, an “REA”) affecting the Property (each, an “REA
Estoppel” and collectively, the “Required REA Estoppels”), on the form of the
REA Estoppel certificate attached as Exhibit K-2 or on the form required by the
applicable REA.  All Required Tenant Estoppels and Required REA Estoppels
(collectively, the “Required Estoppels”) shall be dated after the date of this
Agreement (but not more than one (1) monthly pay period prior to the Initial
Closing Date and the Final Closing Date, as applicable), in the form prescribed
by this Section 6(e).
 
CHI 65295724v7
 
11

--------------------------------------------------------------------------------

 
(2) As used herein, the “Major Tenants” shall mean King Soopers, Big Lots,
Conditioning Spa, Ben’s Furniture, Ace Hardware and Jo Ann
Fabrics.  Notwithstanding the foregoing, and except as otherwise provided below,
if despite Seller’s commercially reasonable efforts, Seller is unable to obtain
a Tenant Estoppel with respect to any tenants other than Major Tenants, Seller
may, for purposes of satisfying the 75% threshold above, elect to deliver to
Purchaser at Closing an estoppel certificate executed by Seller (a “Seller
Estoppel”) with respect to such tenants for up to 10% of such other Leases,
which Seller Estoppel shall be on the same form as the Required Tenant Estoppels
but executed to Seller’s Knowledge, and each Seller Estoppel shall be counted
toward the Required Tenant Estoppels.
 
(3) Purchaser shall have five (5) business days after receipt of any Required
Estoppel to disapprove of such Required Estoppel; it being understood that if
Purchaser does not timely disapprove of any Required Estoppel within such five
(5) business day period, then Purchaser shall be deemed to have approved such
Required Estoppel.  If Purchaser does not receive the Required Estoppels on or
before the Initial Closing Date (and, if Purchaser does not receive updated
Required Estoppels on or before the Final Closing Date, as applicable),
Purchaser may either (i) terminate this Agreement in writing delivered to Seller
on or before the Initial Closing Date (or the Final Closing Date, as
applicable), in which event the Earnest Money shall be returned to Purchaser and
neither party shall have any further obligations hereunder other than those
which expressly survive the Closing or earlier termination of this Agreement, or
(ii) waive the foregoing condition precedent and proceed with the Closing (or
the Buyer Loan, as applicable).
 
(f) Interim Property Management.  The Property is currently managed by Property
Manager pursuant to the terms of that certain Property Management Agreement,
dated July 1, 2003, between Seller and Property Management (as amended and
extended, the “Property Management Agreement”).  In consideration of Purchaser’s
agreement to have Property Manager continue as property manager during the
period between the Initial Closing Date and the Final Closing Date, prior to the
expiration of the Due Diligence Period, Seller, Purchaser and Property Manager
shall enter into a side letter agreement which shall, among other things,
address the following matters relating to property management at the Property:
 
(1) Property Manager shall no longer act as leasing agent for the Property, and
shall not receive any leasing fees, commissions and/or override payments in
connection with any new leases, or amendments, extensions or expansions of
existing leases, at the Property (other than the automatic lease extension by
Burger King); additionally, other than the base monthly Management Fee (as
defined in the Property Management Agreement), no other fees, commissions or
compensation shall be paid by Seller to Property Manager (except travel expenses
to the Property);
 
CHI 65295724v7
 
12

--------------------------------------------------------------------------------

 
(2) Property Manager, for itself and its affiliates, agrees that it shall not
solicit or encourage any tenants at the Property to enter into any lease of
retail space in any other property which is owned or managed by Property
Manager, or any Affiliate of Manager;
 
(3) On the Initial Closing Date, Seller and Purchaser shall have approved the
Annual Budget (as defined in the Property Management Agreement) and all other
capital improvement projects (and budgets relating thereto); Property Manager
shall operate, manage and maintain the Property in strict compliance with the
Annual Budget, and shall obtain the consent and approval of Seller and Purchaser
for all deviations, re-allocations or amendments to such Annual Budget in excess
of $5,000, per line-item, or $25,000 in the aggregate;
 
(4) Property Manager shall continue to use its best efforts to collect all
payments from tenants under Leases and immediately deposit such collections into
an operating account pursuant to the terms of the Buyer Loan Documents;
 
(5) All information and reports delivered by Property Manager to Seller pursuant
to the Property Management Agreement, together with all information reasonably
requested by Purchaser from time to time, shall be simultaneously delivered by
Property Manager to Purchaser; and
 
(6) Any default by Property Manager under this side letter shall constitute an
immediate event of default under the Buyer Loan Documents and this Agreement.
 
7. Due Diligence Period.
 
(a) Purchaser shall have a period ending at 5:00 p.m Chicago time on the date
which is thirty (30) days after the Contract Date (the “Due Diligence Period”),
i.e. December 10, 2014, to examine, inspect, and investigate the Property and,
in Purchaser’s sole judgment and discretion, to determine whether Purchaser
wishes to, proceed to purchase the Property. Purchaser may terminate this
Agreement for any reason or no reason by giving written notice of such
termination to Seller on or before the expiration of the Due Diligence Period.
If this Agreement is terminated pursuant to this Section 7(b), the Earnest Money
shall be immediately refunded to Purchaser, and neither party shall have any
further liability or obligation to the other under this Agreement except for the
indemnity provisions set forth in Section 7(c) of this Agreement and any other
provision of this Agreement that is expressly intended to survive the
termination of this Agreement.  If Purchaser does not timely elect to terminate
this Agreement, then Purchaser shall be deemed to have elected to proceed to
purchase the Property and this Agreement shall continue in full force and
effect.  If Purchaser elects to proceed (or is deemed to have elected to
proceed) to purchase the Property, then except as otherwise expressly provided
in this Agreement, the Earnest Money shall be non-refundable.
 
CHI 65295724v7
 
13

--------------------------------------------------------------------------------

 
(c) Subject to the rights of tenants under the Leases, Purchaser shall have
reasonable access to the Premises for the purpose of conducting on a
non-destructive basis, surveys, architectural, engineering, non-invasive
geo-technical and environmental inspections and tests, and any other
inspections, studies, or tests reasonably required by Purchaser.  Purchaser
shall give Seller not less than twenty-four (24) hours prior telephonic notice
before entering onto the Premises to perform inspections or tests, and in the
case of tests (i) Purchaser shall specify to Seller the precise nature of the
test to be performed, and (ii) Seller may require, as a condition precedent to
Purchaser’s right to perform any such test, that Purchaser deliver Seller
evidence of public liability and other appropriate insurance naming Seller as an
additional insured thereunder.  Such examination of the physical condition of
the Premises may include an examination for the presence or absence of hazardous
or toxic materials, substances or wastes (collectively, “Hazardous Materials”),
which shall be performed or arranged by Purchaser at Purchaser’s sole
expense.  Such examination shall be limited to non-invasive, non-destructive
methods, and no Phase II environmental inspection or other invasive inspection
or sampling of soil or materials, including without limitation construction
materials, either as part of the Phase I inspection or any other inspection,
shall be performed without the prior written consent of Seller, which may be
withheld in its sole and absolute discretion.  Purchaser shall keep the Premises
free and clear of any liens arising from Purchaser’s test and inspections at the
Property and will indemnify, defend and hold Seller and the Seller Related
Parties (defined below) harmless from and against all losses, costs, damages,
claims, liabilities and expenses (including reasonable attorneys’ fees and court
costs) related to injury to persons or damage to property asserted against or
incurred by any of such parties as a direct result of any such entry by, or
tests and inspections of, Purchaser, its agents, employees or
representatives.  If any inspection or test disturbs the Premises and Purchaser
does not acquire the Property, Purchaser will restore the Premises to
substantially the same condition as existed immediately prior to any such
inspection or test.  Except with Seller’s prior written consent, which consent
will not be unreasonably be withheld, conditioned or delayed, Purchaser shall
not contact tenants under any Leases at the Property. Any Proprietary
Information provided to Purchaser by Seller with respect to the Premises shall
be subject to the provisions of Section 7(d) of this Agreement.  The obligations
of Purchaser under this Section 7(c) shall survive the termination of the
Agreement.
 
(d) Unless Seller specifically and expressly otherwise agrees in writing,
Purchaser agrees that (a) the results of all inspections, analyses, studies and
similar reports relating to the Property prepared by or for Purchaser utilizing
any information acquired in whole or in part through the exercise of Purchaser’s
inspection rights; and (b) all other non-public information regarding the
Property of whatsoever nature made available to Purchaser by Seller or Seller’s
agents or representatives (collectively, the “Proprietary Information”) is
confidential and shall not be disclosed to any other person except those
assisting Purchaser with the transaction, or Purchaser’s lender, if any, and
then only upon Purchaser making such persons aware of the confidentiality
restriction (in which event Purchaser shall be responsible for such person’s
breach of such confidentiality restrictions, as if such breach were committed by
Purchaser), or as otherwise required by applicable law.  Purchaser agrees not to
use or allow to be used any such information for any purpose other than to
determine whether to proceed with the contemplated purchase, or if Closing is
consummated, in connection with the operation of the Property
post-Closing.  Further, if the purchase and sale contemplated hereby fails to
close for any reason other than a Seller default, Purchaser agrees to return to
Seller, or cause to be returned to Seller, all Proprietary Information (except
to the extent Purchaser is required to retain any such Proprietary Information
for legal, regulatory or compliance purposes).  Notwithstanding any other term
of this Agreement, the provisions of this Section 7(d) shall survive Closing or
the termination of this Agreement for a period of one (1) year.
 
CHI 65295724v7
 
14

--------------------------------------------------------------------------------

 
8. As Is Sale; Release.
 
(a) By Closing this transaction, Purchaser will be deemed to have acknowledged
and agreed that it has been given a full opportunity to inspect and investigate
each and every aspect of the Property, either independently or through agents of
Purchaser’s choosing, including, without limitation:
 
(1) All matters relating to title, together with all governmental and other
legal requirements such as taxes, assessments, zoning, use permit requirements
and building codes.
 
(2) The physical condition of the Premises, including, without limitation, the
interior, the exterior, the structure, the paving, the utilities, environmental
and all other physical and functional aspects of the Premises.
 
(3) Any easements and/or access rights affecting the Premises, whether reflected
in the Title Commitment, the Survey or in any other survey obtained by or
delivered to Purchaser.
 
(4) The Leases and all matters in connection therewith, including, without
limitation, the ability of the tenants thereunder to pay the rent.
 
(5) Any other documents or agreements of significance affecting the Property and
furnished to Purchaser.
 
(b) PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND
PURCHASER IS PURCHASING THE PREMISES ON AN “AS IS WITH ALL FAULTS” BASIS AND
THAT, EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 6(a) OR 20 OF THIS AGREEMENT,
PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY
MATTERS CONCERNING THE PROPERTY, INCLUDING WITHOUT LIMITATION:  (I) THE QUALITY,
NATURE, ADEQUACY AND PHYSICAL CONDITION OF THE PREMISES, INCLUDING, BUT NOT
LIMITED TO THE STRUCTURAL ELEMENTS, FOUNDATION, ROOF, APPURTENANCES, ACCESS,
LANDSCAPING, PARKING FACILITIES AND THE ELECTRICAL, MECHANICAL, HVAC, PLUMBING,
SEWAGE, AND UTILITY SYSTEMS, FACILITIES AND APPLIANCES, (II) THE QUALITY,
NATURE, ADEQUACY, AND PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY GROUNDWATER,
(III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF
UTILITIES SERVING THE PREMISES, (IV) THE DEVELOPMENT POTENTIAL OF THE PREMISES,
AND THE PREMISES’ USE, HABITABILITY, MERCHANTABILITY, OR FITNESS, SUITABILITY,
VALUE OR ADEQUACY OF THE PREMISES FOR ANY PARTICULAR PURPOSE, (V) THE ZONING OR
OTHER LEGAL STATUS OF THE PREMISES OR ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS
ON USE OF THE PREMISES, (VI) THE COMPLIANCE OF THE PREMISES OR ITS OPERATION
WITH ANY APPLICABLE CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS,
CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR
OF ANY OTHER PERSON OR ENTITY, (VII) THE PRESENCE OR ABSENCE OF HAZARDOUS
MATERIALS ON, UNDER OR ABOUT THE PREMISES OR THE ADJOINING OR NEIGHBORING
PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY IMPROVEMENTS
ON THE PREMISES, (IX) THE LEASES AND ANY OTHER AGREEMENTS AFFECTING THE PREMISES
AND (XI) THE ECONOMICS OF ANY PAST OR FUTURE OPERATIONS OF THE PROPERTY.
 
CHI 65295724v7
 
15

--------------------------------------------------------------------------------

 
(c) WITHOUT LIMITING THE ABOVE, PURCHASER ON BEHALF OF ITSELF AND ITS SUCCESSORS
AND ASSIGNS WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER RELEASES AND
DISCHARGES, SELLER, SELLER’S SHAREHOLDERS, AGENTS, INVESTMENT ADVISORS AND
AFFILIATES AND THE MEMBERS, PARTNERS, TRUSTEES, SHAREHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS OF EACH OF THEM, AND THEIR RESPECTIVE HEIRS,
SUCCESSORS, PERSONAL REPRESENTATIVES AND ASSIGNS (COLLECTIVELY, THE “SELLER
RELATED PARTIES”), FROM ANY AND ALL DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE
PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS,
COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS), WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
THAT MAY ARISE ON ACCOUNT OF OR IN ANY WAY BE CONNECTED WITH THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42
U.S.C. SECTION 6901, ET SEQ.), THE RESOURCES CONVERSATION AND RECOVERY ACT OF
1976 (42 U.S.C. SECTION 6901, ET SEQ.), THE CLEAN WATER ACT (33 U.S.C. SECTION
1251, ET SEQ.), THE SAFE DRINKING WATER ACT (14 U.S.C. SECTION 1401, ET SEQ.),
THE HAZARDOUS MATERIALS TRANSPORTATION ACT (49 U.S.C. SECTION 1801, ET SEQ.),
THE TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. SECTION 2601, ET SEQ.), ANY SIMILAR
ENVIRONMENTAL STATE OR LOCAL STATUTES, REGULATIONS, RULES OR REQUIREMENTS, AND
ANY FEDERAL, STATE OR LOCAL ENVIRONMENTAL STATUTES, REGULATIONS, RULES OR
REQUIREMENTS RELATING TO TOXIC MOLDS.  THE PROVISIONS OF THIS SECTION 8(c) SHALL
SURVIVE CLOSING AND SHALL NOT BE MERGED INTO THE CLOSING DOCUMENTS.
 
9. Survival of Representations, Warranties and Covenants after Closing;
Limitation of Seller’s Liability.  All representations, warranties and covenants
of Seller in this Agreement (and in any document or agreement entered into in
connection with this Agreement) shall survive the Closing for a period of twelve
(12) months after Closing (the “Limitation Period”).
 
(a) Purchaser shall provide actual written notice to Seller of any breach of any
of Seller’s warranties or representations or covenants of which Purchaser
acquires knowledge, through any means, at any time after the Final Closing Date
but prior to the expiration of the Limitation Period, and shall allow Seller
thirty (30) days within which to cure such breach, or, if such breach is
susceptible of cure but cannot reasonably be cured within thirty (30) days, an
additional reasonable time period required to effect such cure so long as such
cure has been commenced within such thirty (30) days and diligently pursued.  If
Seller fails to cure such breach after actual written notice and within such
cure period (as extended), Purchaser’s sole remedy shall be an action at law for
damages as a consequence thereof, which must be commenced, if at all, within
three (3) months after the expiration of the Limitation Period.
 
CHI 65295724v7
 
16

--------------------------------------------------------------------------------

 
(b) Notwithstanding anything in this Section 9 to the contrary, (i) Purchaser
shall not be entitled to make a claim against Seller for a violation of the
representations, warranties, and covenants unless the amount of damages to
Purchaser equals or exceeds
 
Twenty Five Thousand Dollars ($25,000) in any one instance and (ii) the
cumulative, maximum amount of liability that Seller shall have to Purchaser for
breaches of the representations, warranties and covenants under this Agreement
and in any document executed by Seller in connection with this Agreement shall
not exceed One Million Fifty Thousand and No/100 Dollars ($1,050,000).
 
10. Closing.  The Closing shall be accomplished through the escrow referred to
in this Section 10, and shall take place on May 28, 2015 (the “Final Closing
Date”), provided that all conditions precedent to the Closing have been
fulfilled or have been waived in writing by the respective party entitled to
waive same.  On or prior to the date set for Closing under this Agreement, the
parties shall establish the usual form of deed and money escrow with Title
Insurer.  Counsel for the respective parties are hereby authorized to execute
the escrow trust instructions as well as any amendments thereto.
 
11. Conditions to Purchaser’s Obligation to Close.
 
(a) Purchaser shall not be obligated to proceed with the Closing unless and
until each of the following conditions has been either fulfilled or waived in
writing by Purchaser:
 
(1) This Agreement shall not have been previously terminated pursuant to any
provision hereof;
 
(2) Purchaser receives updated Required Estoppels as contemplated by Section
6(e);
 
(3) Seller shall be prepared to deliver or cause to be delivered to Purchaser
all items to be delivered to Purchaser at the Closing pursuant to Section 14,
Section 16 or any other provision of this Agreement; and
 
(4) No Seller (i.e. borrower) default exists under the Buyer Loan Documents.
 
(b) In the event that any of the foregoing conditions shall not have been
fulfilled on or before the Final Closing Date, then subject to the provisions of
Section 18(b) hereof, Purchaser may elect, upon notice to Seller, to terminate
this Agreement, in which event the Earnest Money shall be returned to Purchaser,
and neither party shall have any further liability or obligation to the other,
except for the provisions of this Agreement which are expressly stated to
survive the termination of this Agreement.
 
CHI 65295724v7
 
17

--------------------------------------------------------------------------------

 
12. Conditions to Seller’s Obligation to Close.
 
(a) Seller shall not be obligated to proceed with the Closing unless and until
each of the following conditions has been fulfilled or waived in writing by
Seller:
 
(1) Purchaser shall be prepared to deliver to Seller all items to be delivered
to Seller at the Closing pursuant to Section 15 and Section 16 or any other
provision of this Agreement; and
 
(2) This Agreement shall not have been previously terminated pursuant to any
provision hereof.
 
(b) In the event that any of the foregoing conditions shall not have been
fulfilled on or before the time for Closing hereunder, then Seller may elect,
upon notice to Purchaser, to terminate this Agreement, in which event the
Earnest Money shall be returned to Purchaser, and neither party shall have any
further liability or obligation to the other, except for the provisions of this
Agreement which are expressly stated to survive the termination of this
Agreement.
 
13. Title Insurance.  Within five (5) days after the Contract Date, Seller shall
deliver to Purchaser (i) a commitment for the Loan Policy described in Section
5(c) above from Title Insurer, as Order No. FCC25125938 (970)-282-3649, and a
commitment for the Title Policy described in Section 13(b) below (collectively,
the “Title Commitment”), together with all of the underlying documentation
described in such Title Commitment and (ii) Seller’s most recent survey of the
Premises dated October 15, 2014 and performed by Point Consulting, LLC (the
“Survey”).
 
(a) Seller, at its sole expense (other than the cost of any endorsements
requested by Purchaser, which shall be paid by Purchaser pursuant to Section 19
hereof), shall cause to be delivered to Purchaser at Closing an owner’s standard
coverage title insurance policy (the “Title Policy”) issued by Title Insurer,
dated the day of Closing, in the full amount of the Purchase Price, the form of
which shall be ALTA Owner’s Policy (6-17-06) (or other form required or
promulgated pursuant to applicable state insurance regulations), subject only to
the Permitted Exceptions (defined below). The Title Policy may contain any
endorsements reasonably requested by Purchaser; provided, that if the Title
Insurer is unable to provide any of the foregoing endorsements to Purchaser’s
Title Policy, Purchaser shall nevertheless be obligated to proceed to the
Closing of the transactions contemplated by this Agreement.
 
(b) Prior to the expiration of the Due Diligence Period, Purchaser shall review
title to the Premises as disclosed by the Title Commitment and the Survey, and
satisfy itself as to the availability from the Title Insurer of the Loan Policy,
the Title Policy and all requested endorsements to the Loan Policy and the Title
Policy.  Purchaser shall have the right, at its sole cost and expense, to obtain
an update of the Survey at any time prior to the expiration of the Due Diligence
Period.
 
CHI 65295724v7
 
18

--------------------------------------------------------------------------------

 
(c) Seller shall have no obligation to remove or cure title objections, except
for (1) liens of an ascertainable amount created by Seller, which liens Seller
shall cause to be released on or prior to the Initial Closing Date (with respect
to the Loan Policy) and on or prior to the Final Closing Date (with respect to
the Title Policy), or affirmatively insured over by the Title Insurer, and (2)
any exceptions or encumbrances to title which are created by Seller after the
date of this Agreement without Purchaser’s consent. Any additional title costs
incurred by Seller in order to cause the Title Insurer to affirmatively insure
any objectionable matters which Seller is obligated to cure shall be at Seller’s
expense.  In addition, Seller will provide the Title Insurer with a customary
ALTA statement, personal undertaking or owner’s affidavit (collectively, an
“Owner’s Affidavit”), in form and substance reasonably acceptable to Seller,
which will permit the Title Insurer to remove the standard “mechanics lien” and
“GAP” exceptions.
 
(d) “Permitted Exceptions” shall mean: (1) any exception arising out of an act
of Purchaser or its representatives, agents, employees or independent
contractors; (2) zoning and subdivision ordinances and regulations; (3) the
specific exceptions in the Title Commitment that the Title Insurer has not
agreed to insure over or remove from the Title Commitment as of the end of the
Due Diligence Period and that Seller is not required to remove as provided
above; (4) real estate taxes and assessments assessed in the calendar year of
Closing not yet due; (5) rights of tenants under the Leases as tenants only,
without any options or other rights to purchase any portion of the Property; and
(6) any liens created by the Buyer Loan Documents.
 
14. Items to be Delivered to Purchaser at Closing.  At Closing, Seller shall
deliver or cause to be delivered to Purchaser each of the following instruments
and documents:
 
(a) Deed.  The Deed, in the form attached hereto as Exhibit B.
 
(b) Bill of Sale.  The Bill of Sale covering the tangible Personal Property, in
the form attached hereto as Exhibit C.
 
(c) The Title Policy.  The Title Policy, which may be delivered after the
Closing if at the Closing the Title Insurer issues a currently effective,
duly-executed “marked-up” Title Commitment and irrevocably commits in writing to
issue the Title Policy in the form of the “marked-up” Title Commitment after the
Closing.
 
(d) Assignment of Leases.  The Assignment of Leases, in the form attached hereto
as Exhibit  D.
 
(e) Assignment of Intangible Property.  The Assignment of Intangible Property
covering the intangible Personal Property, in the form attached hereto as
Exhibit G.
 
(f) Transfer Tax Declarations.  Original copies of any required real estate
transfer tax or documentary stamp tax declarations executed by Seller or any
other similar documentation required to evidence the payment of any tax imposed
by the state, county and city on the transaction contemplated hereby.
 
CHI 65295724v7
 
19

--------------------------------------------------------------------------------

 
(g) FIRPTA.  An affidavit, in the form attached hereto as Exhibit F, stating
Seller’s U.S. taxpayer identification number and that Seller is a “United States
person”, as defined by Internal Revenue Code Section 7701(a)(30).
 
(h) Owner’s Affidavit.  The Owner’s Affidavit materials referred to in Section
13(c) above.
 
(i) State Affidavit.  A duly executed affirmation reasonably satisfactory to the
Title Insurer or the purposes of satisfying the Title Insurer that the
transaction is exempt from the withholding requirements of Colorado Revised
Statutes, Section 39-22-604.5.
 
(j) Termination of Property Management.  Evidence of termination of any existing
property management agreements affecting the Property, at no cost, liability or
expense to Purchaser.
 
(k) Other Deliveries.  Such other documents and instruments as may be required
by any other provision of this Agreement or as may reasonably be required to
carry out the terms and intent of this Agreement.
 
15. Items to be Delivered to Seller at Closing.  At Closing, Purchaser shall
deliver or cause to be delivered to Seller each of the following instruments,
documents and amounts:
 
(a) Purchase Price.  The Purchase Price calculated pursuant to Section 5 hereof,
subject to adjustment and proration as provided in Section 17 below.
 
(b) Transfer Tax Declarations.  Original copies of any required real estate
transfer tax or documentary stamp tax declarations executed by Purchaser or any
other similar documentation required to evidence the payment of any tax imposed
by the state, county and city on the transaction contemplated hereby.
 
(c) Assignment of Leases.  A counterpart of the Assignment of Leases, in the
form attached hereto as Exhibit D.
 
(d) Assignment of Intangible Property.   A counterpart of the Assignment of
Intangible Property, in the form attached hereto as Exhibit G.
 
(e) Promissory Note.  The original note evidencing the Buyer Loan marked “PAID”
and original deed of trust securing the Buyer Loan.
 
(f)  Other Documents.  Such other documents and instruments as may be required
by any other provision of this Agreement or as may reasonably be required to
carry out the terms and intent of this Agreement.
 
16. Documents to be Delivered by Seller and Purchaser at Closing.  At Closing,
Purchaser and Seller shall deliver or cause to be delivered each of the
following instruments and documents:
 
(a) Escrow Instructions.  Escrow instructions (as described in Section 10.
 
CHI 65295724v7
 
20

--------------------------------------------------------------------------------

 
(b) Settlement Statement.  A fully executed settlement statement approved by
Purchaser and Seller.
 
(c) Notice to Tenants.  Duly executed notices to the tenant under the Leases.
 
17. Pro-rations and Adjustments.
 
(a) General.  The following shall be prorated as of the Final Closing Date and
the Purchase Price shall be adjusted accordingly at Closing:  (a) Rents and any
other amounts actually collected from tenants and other persons using or
occupying the Property as of the Final Closing Date; (b) sewer charges, utility
charges (utility charges shall be prorated based on the last reading of meters
prior to Closing performed at Seller’s request, if possible) and normally
prorated operating expenses actually billed or paid as of the Final Closing
Date; and (c) amounts owed by Seller or paid under the service contracts
described in this Agreement as of the Final Closing Date.  Within one (1) year
after the Closing, Purchaser and Seller will make a further adjustment for such
rents or charges which may have accrued or been incurred prior to the Final
Closing Date, but not billed or paid at that date.  Purchaser shall for a period
of ninety (90) days after Closing use commercially reasonable efforts (not to
include commencing any eviction action or other litigation to collect such
delinquency) to collect all rent or other amounts owed for the period prior to
Closing.  All rent received by Purchaser or Seller after the Final Closing Date
shall be applied first to current rentals, then to delinquent rents accruing in
the month of Closing and then, to the extent the applicable tenant identifies
such rent as attributable to the period prior to Closing, to delinquent rentals
accruing prior to the Final Closing Date.  The agreements of Seller and
Purchaser set forth in this Section 17 shall survive the Closing.
 
(b) Pass-Through Expenses.  Certain of the Leases contain tenant obligations to
pay for taxes, common area expenses, operating expenses and/or additional
charges for any other nature relating to the Property and/or certain portions
thereof (collectively, the “Charges”).  Purchaser and Seller acknowledge and
agree that Charges which Seller has heretofore collected from tenants at the
Property for calendar year 2014 from January 1, 2014, through and including the
Final Closing Date (“Seller’s Reconciliation Period”), have not yet been
reconciled with the tenants to the extent Seller’s recovery of such expenses
from the tenants for such period exceed or was less than the actual amount of
such expenses for such period (the “Tenant Reconciliation”).  In connection with
the Tenant Reconciliation, the parties agree that (a) within a reasonable time
after Closing, Seller shall deliver to Purchaser the data reasonably supporting
the Charges that Seller collected from the tenants during Seller’s
Reconciliation Period and the amount of Charges actually paid by Seller during
Seller’s Reconciliation Period, and (b) on or before March 31, 2015, Purchaser
shall be responsible for preparing the final Tenant Reconciliation (subject to
Seller’s reasonable approval with respect to Seller’s Reconciliation Period)
strictly in accordance with the terms and conditions of the applicable Leases
and, to the extent applicable, either reimbursing or billing tenants
accordingly.  If the Tenant Reconciliation for Seller’s Reconciliation Period
shows that amounts collected during Seller’s Reconciliation Period were more
than the amount of charges actually paid by Seller during Seller’s
Reconciliation Period, then Seller shall reimburse such tenant to the extent of
any over-payment of such Charges actually received by Seller for Seller’s
Reconciliation Period.  If it is determined that tenant has underpaid to Seller
any portion of the Charges for Seller’s Reconciliation Period, Purchaser shall
make good faith attempts to collect the amount of any under-payment of such
Charges from such tenant, and shall, upon receipt, immediately deliver such
amount to Seller.
 
CHI 65295724v7
 
21

--------------------------------------------------------------------------------

 
(c) Leasing Costs.  Leasing commissions, finder’s fees, and tenant improvement
costs shall be paid in full by Seller for each Lease, or any amendment,
extension or renewals of any Lease, executed by Seller prior to the Contract
Date.  Leasing commissions, finder’s fees and tenant improvement costs and legal
fees for Leases, or any amendment, extension or renewals of Leases, in each case
executed by Seller or otherwise entered into on or after the Contract Date in
accordance with Section 6(d)(6), shall be paid in full by Purchaser, and
Purchaser shall reimburse Seller to the extent Seller has paid such leasing
commissions, finder’s fees, tenant improvement costs and/or legal fees prior to
Closing.  In connection with the foregoing, to the extent that Purchaser is
responsible for paying a leasing commission that will be payable after Closing,
then at Closing, Seller shall assign the rights and benefits, and Purchaser
shall assume the obligations, under the brokerage agreements related to the
commissions.
 
(d) Taxes and Assessments.  All non-delinquent real and personal property taxes,
assessments and any other governmental or quasi-governmental impositions of any
kind on or relating to the Property shall be prorated to the Final Closing Date
based on the most recent and available assessed valuations, mill levies and
taxes available; provided, however, if real or personal property taxes are
estimated and not known, or supplemental taxes are assessed, then once known,
after Closing, Seller and Purchaser promptly shall pay to the other any amount
required as a result of such adjustments.  Prior to Closing, Seller shall pay
all taxes and special assessments on the Property as and when they become due
and prior to delinquency.  All assessments, for all special improvements
installed and due and payable as of the Final Closing Date and any impact or
similar fees imposed prior to the Final Closing Date shall, at Purchaser’s
option, either be (i) paid by Seller at Closing, or (ii) credited against the
Purchase Price.
 
(f) Construction Costs.  Purchaser shall receive a credit at Closing in an
amount equal to 110% of the then-remaining unfunded construction costs based
upon the budgeted costs set forth on Exhibit E.
 
(g) Other Deposits.  Seller shall be entitled to the return of all bonds,
deposits, letters of credit, set aside letters or other similar items, if any,
that are outstanding with respect to the Premises that have been provided by
Seller or any of its affiliates, agents or advisors to any governmental agency,
public utility or similar entity.  Purchaser shall be responsible for replacing
and/or making any such required deposits.
 
(h) Pro-rations Method.  If the Purchase Price is received by Seller’s
depository bank in time to credit to Seller’s account on the Final Closing Date,
the day of Closing shall belong to Purchaser and all pro-rations hereinafter
provided to be made as of the Closing shall each be made as of the end of the
day before the Final Closing Date.  If the cash portion of the Purchase Price is
not so received by Seller’s depository bank on the Final Closing Date, then the
day of Closing shall belong to Seller and such proration shall be made as of the
end of the day that is the Final Closing Date.  In each such proration set forth
above, the portion thereof applicable to periods beginning as of Closing shall
be credited to Purchaser or charged to Purchaser as applicable and the portion
thereof applicable to periods ending as of Closing shall be credited to Seller
or charged to Seller as applicable.
 
CHI 65295724v7
 
22

--------------------------------------------------------------------------------

 
18. Default; Termination.
 
(a) If Purchaser defaults in its obligation to (i) make the Buyer Loan or (ii)
consummate the Closing, then provided Seller is not in default under this
Agreement or the Buyer Loan Documents, Seller’s sole remedy shall be to
terminate this Agreement by giving written notice thereof to Purchaser,
whereupon the Earnest Money shall be retained by Seller as Seller’s sole and
exclusive remedy, subject to the provisions of this Agreement that expressly
survive a termination, including the right to collect attorneys’ fees and costs
in any action to enforce this provision under Section 22(k) below; provided,
that if such default occurs after the closing of the Buyer Loan, then Seller’s
right to retain the Earnest Money shall be subject to Seller’s obligation to
repay the Buyer Loan in full.
 
(b) If Seller defaults hereunder, then provided Purchaser is not in default,
Purchaser may, at its sole election, either:
 
(1) Terminate this Agreement, whereupon the Earnest Money shall be promptly
returned to Purchaser, and neither party shall have any further liability or
obligation to the other, except for the provisions of this Agreement which are
expressly stated to survive the termination of this Agreement; and
 
(2) Demand a prompt return of the Earnest Money, and assert and seek judgment
against Seller for specific performance.
 
Provided that the foregoing shall be Purchaser’s sole and exclusive remedies,
and the exercise of one of such remedies by Purchaser shall be deemed an
election of remedies, and shall preclude Purchaser from the exercise of the
other such remedy.  Notwithstanding the foregoing, if specific performance of
Seller’s obligation to convey the Property is not available to Purchaser due to
an intentional act of Seller, or if, upon the exercise of its right to specific
performance, Purchaser would not receive substantially the benefit of its
bargain due to an intentional act of Seller, then in either such case, in
addition to terminating this Agreement and getting its Earnest Money returned,
Purchaser may seek actual and documented out-of-pocket damages.  This Section
18(b) shall survive the Closing or termination of this Agreement.
 
19. Expenses.
 
(a) Seller.  Title insurance premiums for the Title Policy (except any
endorsements Purchaser requests (including extended coverage) or any charges in
connection with any loan policy required by Purchaser’s lender), prepayment,
breakage or similar costs or expenses payable in connection with the payoff of
the Existing Loan, the Loan Policy (including endorsements), all recording fees
respecting the recordable Buyer Loan Documents, transfer taxes payable upon
recording of the recordable Buyer Loan Documents, and one-half (½) of the escrow
fee shall be borne and paid by Seller.
 
(b) Purchaser.  Any endorsements Purchaser requests for its Title Policy, any
updates or additions to, or re-certifications of, the Survey, any charges in
connection with any loan policy required by Purchaser’s lender, one-half (½) of
the escrow fee, all recording fees respecting the Deed, transfer taxes payable
upon recording of the Deed, and any other expenses incurred by Purchaser or its
representatives in inspecting or evaluating the Property (including appraisals,
environmental studies or engineering reports) shall be borne and paid by
Purchaser.
 
CHI 65295724v7
 
23

--------------------------------------------------------------------------------

 
(c) Other.  All other costs, charges, and expenses shall be borne and paid as
provided in this Agreement, or in the absence of such provision, in accordance
with local custom.
 
20. Intermediaries.
 
(a) Purchaser and Seller acknowledge and agree that CBRE, Inc., on behalf of
Seller (“Broker”) has acted as broker in connection with this transaction.  Upon
Closing, Seller agrees to pay all brokerage commissions due to Broker per
Seller’s separate agreement with Broker.
 
(b) Seller represents to Purchaser, and Purchaser represents to Seller, that
except for Broker, there is no broker, finder, or intermediary of any kind with
whom such party has dealt in connection with this transaction.  Except as
expressly set forth above, if any claim is made for broker’s or finder’s fees or
commissions in connection with the negotiation, execution or consummation of
this Agreement or the transactions contemplated hereby, each party shall defend,
indemnify and hold harmless the other party from and against any such claim
based upon any statement, representation or agreement of such party, which
obligation shall survive Closing.
 
21. Destruction of Improvements.  If, prior to Closing, any of the improvements
on the Premises are damaged or destroyed such that the cost of repair or
replacement of such improvements is reasonably likely to exceed five percent
(5%) of the Purchase Price, or would trigger the right of any Major Tenant to
terminate its Lease (“Material Damage”) or a condemnation proceeding is
commenced or threatened in writing by a governmental or quasi-governmental
agency with the power of eminent domain which impairs the value of the Property
by more than five percent (5%) of the Purchase Price, or would trigger the right
of any Major Tenant to terminate its Lease (“Material Condemnation”), then:
 
(1) Purchaser may elect, within fourteen (14) days from and after said Material
Damage, or notice of such Material Condemnation, by written notice to Seller, to
terminate this Agreement, and if necessary the time of Closing shall be extended
to permit such election.  In the event of an election to terminate, the Earnest
Money shall be returned to Purchaser and, except for the provisions of this
Agreement that expressly survive Closing or earlier termination of this
Agreement, this Agreement shall be void and of no further force and effect, and
neither party shall have any liability to the other by reason hereof; or
 
(2) In the event Purchaser does not timely elect to terminate pursuant to
subsection (1) above, the transaction contemplated hereby shall be closed
without a reduction in the Purchase Price, and Seller shall assign to Purchaser
Seller’s rights in any insurance proceeds or Material Condemnation award to be
paid to Seller in connection with such Material Damage or Material Condemnation,
and, in the case of Material Damage, Seller shall pay (or credit) to Purchaser
an amount equal to the deductible under Seller’s policy of casualty insurance
and Seller shall execute and deliver to Purchaser all required proofs of loss,
assignments of claims and other similar items.  In such event, any title
exception arising by reason of said damage, destruction or Material Condemnation
shall be deemed a Permitted Exception.
 
CHI 65295724v7
 
24

--------------------------------------------------------------------------------

 
(3) If, prior to Closing, any of the improvements on the Premises are taken,
damaged or destroyed and such damage is not Material Damage or Material
Condemnation, Purchaser shall remain obligated to close hereunder with no
abatement in the Purchase Price.  At Closing, Seller shall assign to Purchaser
Seller’s rights in any insurance or condemnation proceeds to be paid to Seller
in connection with such damage or destruction, and Purchaser shall receive a
credit against the Purchase Price in an amount equal to the deductible amount
under Seller’s casualty insurance policy.
 
22. General Provisions.
 
(a) Entire Agreement.  This written Agreement, including all Exhibits attached
hereto and documents to be delivered pursuant hereto, shall constitute the
entire agreement and understanding of the parties, and there are no other prior
or contemporaneous written or oral agreements, undertakings, promises,
warranties, or covenants not contained herein.
 
(b) Amendments in Writing.  This Agreement may be amended only by a written
memorandum subsequently executed by all of the parties hereto.
 
(c) Waiver.  No waiver of any provision or condition of this Agreement by any
party shall be valid unless in writing signed by such party.  No such waiver
shall be taken as a waiver of any other or similar provision or of any future
event, act, or default.
 
(d) Time of the Essence.  Time is of the essence of this Agreement.  In the
computation of any period of time provided for in this Agreement or by law, any
date falling on a Saturday, Sunday or legal holiday when banks are not open for
business in Chicago, Illinois shall be deemed to refer to the next day which is
not a Saturday, Sunday, or legal holiday when banks are open for business in
Chicago, Illinois.
 
(e) Severability.  In the event that any provision of this Agreement shall be
unenforceable in whole or in part, such provision shall be limited to the extent
necessary to render the same valid, or shall be excised from this Agreement, as
circumstances require, and this Agreement shall be construed as if said
provision had been incorporated herein as so limited, or as if said provision
has not been included herein, as the case may be.
 
(f) Headings.  Headings of sections are for convenience of reference only, and
shall not be construed as a part of this Agreement.
 
(g) Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefits of the parties hereto, and successors, and assigns,
provided, however, that this Agreement may not be assigned by Purchaser without
the prior express written consent of Seller.  Notwithstanding the foregoing,
Purchaser may assign this Agreement, upon not less than two (2) business days
prior written notice, but without Seller’s consent, to an affiliated entity
controlled by or under common control with Parent Company, in which case, upon
the assumption by such assignee of the obligations of Purchaser hereunder,
Purchaser shall be released from all of its obligations under this Agreement.
 
CHI 65295724v7
 
25

--------------------------------------------------------------------------------

 
(h) Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed, or sent by Federal Express,
UPS or other recognized overnight courier service for next business day
delivery, or sent by electronic mail or facsimile transmission, to the parties
as follows:
 
If to Seller:


720 University LLC
1801 Oakland Blvd, Suite 310
Walnut Creek, CA  94596
Attn:  John G. Waterbury
Phone:     (925) 932-5300
Facsimile:  (925) 932-5820
Email: john@johnwaterbury.com
 


with copy to:
 
Clark Williams and Matsunaka, LLC
2881 No. Monroe Ave.
Loveland, CO  80539
Attn:  Randy L. Williams, Attorney at Law
Phone:     (970) 669-8668
Facsimile:  (970) 667-7524
Email: rlwatty1@mindspring.com
 
If to Purchaser:
 
c/o Alberta Development Partners, LLC
5750 DTC Parkway, Suite 210
Greenwood Village, CO 80111
Attn:  Donald G. Provost
Facsimile:  (303) 771-4086
Email:  dgp@albdev.com
 
CHI 65295724v7
 
26

--------------------------------------------------------------------------------

 
with copy to:
 
Michael J. Baum
Greenberg Traurig LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois  60601
Telephone: (312) 476-5043
Facsimile:  (312) 899-0414
Email: baumm@gtlaw.com
 
or to such additional or other persons, at such other address or addresses as
may be designated by notice from Purchaser or Seller, as the case may be, to the
other.  Notices by mail shall be sent by United States certified or registered
mail, return receipt requested, postage prepaid, and shall be deemed given and
effective three (3) business days following posting in the United States
mails.  Notices by electronic mail or facsimile shall be deemed given and
effective upon the delivery thereof.  Notices by overnight courier shall be
deemed given and effective on the first business day following the delivery
thereof to Federal Express, UPS or another recognized overnight courier service.
 
(i) Governing Law.  This Agreement shall be governed in all respects by the
internal laws of the State of Colorado.
 
(j) Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as but a single
instrument. Signatures to this Agreement transmitted by fax or electronic
transmission shall be valid and effective to bind the parties so signing and
transmitting.
 
(k) Attorneys Fees.  In the event of any action or proceeding brought by either
party against the other under this Agreement, the prevailing party shall be paid
all costs and expenses including its attorneys’ fees in such action or
proceeding in such amount as the court may adjudge reasonable.  The prevailing
party shall be determined by the court based upon an assessment of which party’s
major arguments made or positions taken in the proceedings could fairly be said
to have prevailed over the other party’s major arguments or positions on major
disputed issues in the court’s decision.  If the party which shall have
commenced or instituted the action, suit or proceeding shall dismiss or
discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party.
 
(l) Construction.  This Agreement shall not be construed more strictly against
Seller merely by virtue of the fact that the same has been prepared by Seller or
its counsel, it being recognized both of the parties hereto have contributed
substantially and materially to the preparation of this Agreement.  All words
herein which are expressed in the neuter gender shall be deemed to include the
masculine, feminine and neuter genders and any word herein which is expressed in
the singular or plural shall be deemed, whenever appropriate in the context, to
include the plural and the singular.
 
CHI 65295724v7
 
27

--------------------------------------------------------------------------------

 
(m) Reporting Obligations.  Seller and Purchaser hereby designate the Title
Insurer to act as and perform the duties and obligations of the “reporting
person” with respect to the transaction contemplated by this Agreement for
purposes of 26 C.F.R. Section 1.6045-4(e)(5) relating to the requirements for
information reporting on real estate transaction closed on or after January 1,
1991.  Seller, Purchaser and Title Insurer shall execute at Closing a
Designation Agreement designating the Title Insurer as the reporting person with
respect to the transaction contemplated by this Agreement.
 
(n) Recording of Agreement.  A memorandum of this Agreement (the “PSA
Memorandum”) shall be recorded in the appropriate public records on the Initial
Closing Date immediately prior to the closing of the Buyer Loan, the form of
which is attached hereto as Exhibit L.
 
(o) Full Performance.  The delivery of the Deed by Seller and the delivery of
possession of the Property to Purchaser, shall be deemed the full performance
and discharge of every obligation on the part of the Seller to be performed
hereunder, except those obligations of Seller which are expressly stated in this
Agreement to survive the Closing.
 
(p) 1031 Exchange.  Seller and/or Buyer may, for the purpose of treating all or
part of its sale or acquisition of the Property as a like-kind exchange of
property under Section 1031 of Code, assign certain rights that it has under
this Agreement, including its right to sell or acquire the Property pursuant to
this Agreement, to one or more qualified intermediaries, and to provide notice
of such assignment to the other party, provided that no such assignment shall
release the assigning party from its obligations hereunder and no such
assignment shall delay the Closing hereunder.  The non-assigning party shall not
incur any costs in connection with such exchange.  The assigning party agrees to
save, indemnify, protect and defend the other party (with counsel reasonably
satisfactory to such other party) from and against and hold the other party
harmless from any and all expenses and/or liabilities arising from such
assignment and exchange and the other party shall not be required to take title
to any other property.  The provisions of this Section 22(p) shall survive the
Closing.
 
[SIGNATURE PAGE FOLLOWS]
 
 

CHI 65295724v7
 
28

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date(s) set forth below to be effective as of the day and
year first above written.




SELLER:


720 UNIVERSITY, LLC,
a Wyoming limited liability company


By: /s/ John G. Waterbury
 
Name:  John G. Waterbury
 
Its:  Manager
 




PURCHASER:


ALBERTA DEVELOPMENT PARTNERS, LLC,
a Colorado limited liability company




By: /s/ Donald G. Provost
 
Name:  Donald G. Provost
 
Its:  Manager




CHI 65295724v7
 
S-1

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 
EXHIBITS
 
DESCRIPTIONS
EXHIBIT A
LEGAL DESCRIPTION
EXHIBIT B
FORM OF DEED
EXHIBIT C
FORM OF BILL OF SALE
EXHIBIT D
FORM OF ASSIGNMENT OF LEASES
EXHIBIT E
CONSTRUCTION PROJECTS
EXHIBIT F
FORM OF FIRPTA AFFIDAVIT
EXHIBIT G
FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY
EXHIBIT H
LEASES/RENT ROLL/SECURITY DEPOSITS
EXHIBIT I
SERVICE CONTRACTS
EXHIBIT J
LEASING COMMISSIONS AND MANAGEMENT AGREEMENTS
EXHIBIT K-1
FORM OF TENANT ESTOPPEL
EXHIBIT K-2
FORM OF REA ESTOPPEL
EXHIBIT L
FORM OF MEMORANDUM OF PURCHASE AND SALE AGREEMENT



 



CHI 65295724v7
   





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION OF PREMISES
 
Lot 1, Suburban Subdivision,
City of Greeley, County of Weld,
State of Colorado











CHI 65295724v7
Exhibit A – Page 1
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF DEED
 




SPECIAL WARRANTY DEED


Recording requested by
and when recorded please return to:


Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO  80202
Attn:  Rob Kaufmann, Esq.
______________________________________________________________________________




THIS SPECIAL WARRANTY DEED is made this _____ day of, 20__, by 720 UNIVERSITY,
LLC, a Wyoming limited liability company (“Grantor”), in favor of ALBERTA
DEVELOPMENT PARTNERS, LLC, a Colorado limited liability company (“Grantee”),
which has an office at 5750 DTC Parkway, Suite 210, Greenwood Village, CO 80111.
 
WITNESSETH, That Grantor, for and in consideration of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has granted, bargained, sold and conveyed, and
by these presents does grant, bargain, sell, convey and confirm, unto Grantee,
its successors and assigns forever, all the real property, together with
improvements, located in the County of Weld, State of Colorado, more
particularly described on Exhibit 1, attached hereto and incorporated herein by
this reference.
 
TOGETHER with all and singular the hereditaments and appurtenances thereto
belonging, or in anywise appertaining, and the reversion and reversions,
remainder and remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim and demand whatsoever of Grantor, either in law or
equity, of, in and to the above bargained premises, with the hereditaments,
easements, rights of way and appurtenances, and with all of Grantor’s interest,
if any, in and to any and all minerals, water, ditches, wells, reservoirs and
drains, and all water, ditch, well, reservoir and drainage rights which are
appurtenant to, located on, now or hereafter acquired under or above or used in
connection with the property (collectively, the “Property”).
 
TO HAVE AND TO HOLD the said premises above bargained and described with the
appurtenances, unto Grantee, its successors and assigns forever.  Grantor, for
itself, and its successors and assigns, does covenant, grant, bargain and agree
to and with the Grantee, its successors and assigns, that at the time of the
ensealing and delivery of these presents, Grantor is well seized of the premises
above conveyed, has good, sure, perfect, absolute and indefeasible estate of
inheritance, in law, in fee simple, and has good right, full power and lawful
authority to grant, bargain, sell and convey the same in manner and form as
aforesaid, and that the same are free and clear from all former and other grants
bargains, sales, liens, taxes, assessments, encumbrances and restrictions of
whatever kind or nature whatsoever, except those matters set forth on Exhibit 2,
attached hereto and incorporated herein by this reference.
 
 
CHI 65295724v7
Exhibit B – Page 1
 



 
 

--------------------------------------------------------------------------------

 
The Grantor shall and will WARRANT AND FOREVER DEFEND the above-bargained
premises in the quiet and peaceable possession of Grantee, its successors and
assigns, against all and every person or persons claiming the whole or any part
thereof BY, THROUGH OR UNDER Grantor, except those matters set forth on Exhibit
2, attached hereto and incorporated herein by this reference.
 
IN WITNESS WHEREOF, Grantor has caused its name to be hereunto subscribed on the
day and year first above written.


GRANTOR:




720 UNIVERSITY, LLC,
a Wyoming limited liability company


By:  _________________________                                                              
 
       John G. Waterbury
 
       Its: Manager
 




STATE OF                                           )
)  ss.
COUNTY OF                                       )


 
The foregoing instrument was acknowledged before me this _______ day of
________________, 201__, by John G. Waterbury, as Manager of 720 University,
LLC, a Wyoming limited liability company.
 
WITNESS my hand and official seal.
 


My commission expires: ______________________________.


 
             _____________________________
 Notary Public
(NOTARIAL SEAL)



CHI 65295724v7
Exhibit B – Page 2
 



 
 

--------------------------------------------------------------------------------

 

Exhibit 1 to Deed
 
LEGAL DESCRIPTION


Lot 1, Suburban Subdivision,
City of Greeley, County of Weld,
State of Colorado





CHI 65295724v7
Exhibit B – Page 3
 



 
 

--------------------------------------------------------------------------------

 

Exhibit 2 to Deed
 
PERMITTED EXCEPTIONS



CHI 65295724v7
Exhibit B – Page 4
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF BILL OF SALE
 


BILL OF SALE




As of the ___ day of _______________, 2015, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, 720 UNIVERSITY,
LLC, a Wyoming limited liability company (“Seller”), hereby sell, assign,
transfer and set over to SPE, LLC, a Delaware limited liability company
(“Buyer”), all of Seller’s right, title and interest, if any, in an to all
Personal Property.  Seller warrants that it owns such Personal Property free and
clear of liens and encumbrances of any persons claiming by, through or under
Seller.   Except as expressly set forth in the immediately preceding sentence,
Seller makes no warranties of any kind or nature whatsoever, express or implied,
including without limitation any warranty of merchantability or fitness for a
particular purpose, any and all such warranties being hereby expressly
disclaimed.


This Bill of Sale is being delivered by Seller pursuant to that certain Real
Estate Sale Agreement made and entered into as of November [__], 2014 (the
“Purchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.


[The remainder of the page is intentionally blank; signature pages follow.]



CHI 65295724v7
Exhibit C – Page 1
 





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Bill of
Sale as of the date first above written.




720 UNIVERSITY, LLC
a Wyoming Limited Liability Company




By:      _________________________           
Name: _________________________          
Title:   _________________________          




 



CHI 65295724v7
Exhibit C – Page 2
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF ASSIGNMENT OF LEASES


ASSIGNMENT AND ASSUMPTION OF LEASES
 AND SERVICE CONTRACTS


 
THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SERVICE CONTRACTS, made as of the
_____ day of _____________, 2015 (the “Closing Date”), by and between 720
UNIVERSITY, LLC, a Wyoming limited liability company (“Assignor”), having an
address at [c/o _________________], and [SPE, LLC], a Delaware limited liability
company (“Assignee”), having an address at [_________________________].
 
W I T N E S S E T H:
 
WHEREAS, Assignor is the owner of certain real property located at 2604-2724
Eleventh Avenue, Greeley, Colorado, together with the Leases and the Personal
Property (collectively, the “Property”).  All capitalized terms not defined
herein shall have the meanings ascribed to them in that certain Real Estate Sale
Agreement (the “Agreement”), dated as of November [   ], 2014 between Assignor,
as seller, and [_______], an affiliate of Assignee, as purchaser; and
 
WHEREAS, in connection with the transfer and conveyance of the Property to
Assignee:  (a) Assignor desires to assign to Assignee all of Assignor’s right,
title and interest in and to (i) the leases set forth on Exhibit A attached
hereto and made a part hereof (including any amendments, modifications,
extensions and guaranties in relation to such leases, the “Leases”), (ii) the
security deposits deposited by the tenants under the Leases (the “Security
Deposits”), and (iii) the service contracts set forth on Exhibit B attached
hereto and made a part hereof (the “Service Contracts”), and (b) Assignee
desires to accept such assignment and to assume and perform all of Assignor’s
obligations under the Leases and Service Contracts and with respect to the
Security Deposits arising from and after the Closing Date.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
Assignor hereby assigns, conveys and sets over unto Assignee all of Assignor’s
right, title and interest in, to and under the Leases, the Security Deposits and
Service Contracts from and after the Closing Date.
 
Assignee hereby accepts the foregoing assignment, acknowledges receipt of the
Security Deposits (if any) and assumes and agrees to perform all of the
obligations of Assignor under the Leases and Service Contracts and with respect
to the Security Deposits arising from and after the Closing Date.


CHI 65295724v7
Exhibit D–Page 1
 





 
 

--------------------------------------------------------------------------------

 
Assignor agrees to and hereby does defend, indemnify and hold Assignee harmless
from and against any and all losses, claims, demands, suits, expenses
(including, without limitation, reasonable attorneys’ fees and disbursements
(whether or not incident to litigation) and court costs), damages, obligations
and liabilities (including, without limitation, claims for personal injury,
wrongful death or Property damage), direct, contingent or consequential, of any
kind or nature, incurred by Assignee, caused by Assignor and arising or accruing
with respect to the Leases, the Security Deposits and the Service Contracts for
the period prior to the Closing Date during Assignor’s ownership of the
Property, except as shall arise from the willful misconduct or gross negligence
of Assignee, its agents or employees.
 
Assignee agrees that, from and after the Closing Date, Assignee shall and hereby
does defend, indemnify and hold Assignor harmless from and against any and all
losses, claims, demands, suits, expenses (including, without limitation,
reasonable attorneys’ fees and disbursements (whether or not incident to
litigation) and court costs), damages, obligations and liabilities (including,
without limitation, claims for personal injury, wrongful death or Property
damage), direct, contingent or consequential, of any kind or nature, incurred by
Assignor, caused by Assignee and arising or accruing with respect to the Leases,
the Security Deposits and the Service Contracts for the period from and after
the Closing Date during Assignee’s ownership of the Property, except as shall
arise from the willful misconduct or gross negligence of Assignor, its agents or
employees.
 
Nothing contained herein shall affect (expressly or by implication) the rights
and obligations of Assignee and Assignor under the Agreement.
 
The provisions of this Assignment and Assumption of Leases and Service Contracts
shall be governed by, and construed in accordance with, the laws of the State in
which the Property is located. This Assignment may be executed in counterparts,
each of which shall constitute an original, but all together shall constitute
one and the same Agreement.
 
[The remainder of the page is intentionally blank.]
 



CHI 65295724v7
Exhibit D–Page 2
 





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption of Leases and Service Contracts as of the day and year first written
above.
 


ASSIGNOR:


720 UNIVERSITY, LLC,
a Wyoming limited liability company


By:     
_________________________                                                            
Name: _________________________                                                               
Title:   _________________________                                                             



CHI 65295724v7
Exhibit D–Page 3
 





 
 

--------------------------------------------------------------------------------

 





ASSIGNEE:
 
[SPE, LLC],
a Delaware limited liability company




By:       ___________________________    
Name:  ___________________________        
Its:       ___________________________ 



CHI 65295724v7
Exhibit D–Page 4
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


LEASES


[To be added]



CHI 65295724v7
Exhibit D–Page 5
 





 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


CONTRACTS


[To be added]





CHI 65295724v7
Exhibit D–Page 6
 





 
 

--------------------------------------------------------------------------------

 



EXHIBIT E
 
CONSTRUCTION PROJECTS


NONE



CHI 65295724v7
Exhibit E – Page 1                                 
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FIRPTA AFFIDAVIT
 
CERTIFICATE OF NON-FOREIGN STATUS




Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.  To inform [●], a [●] (“Transferee”), that withholding of tax is not
required upon the disposition of a U.S. real property interest by [●], a [●]
[that for U.S. federal income tax purposes is disregarded as separate from [●],
a [●]] (“Transferor”), the undersigned hereby certifies to the following on
behalf of Transferor:


1.  Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);


2.  Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations;


3.  Transferor’s U. S. employer identification number is [●]; and


4.  Transferor’s office address is:






Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.


Executed as of the ____ day of ______, 201_, at ___________, ____.




[Signature set forth on following page]



CHI 65295724v7
Exhibit F–Page 1
 





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Transferor has executed and delivered this FIRPTA Affidavit
as of _____, 2014.
 
By:       ____________________________                                                         
Name:  ____________________________
Its:       ____________________________
 




STATE OF                                           }
} SS.
COUNTY OF                                      }
 
I, the undersigned a Notary Public in and for the County and State aforesaid, DO
HEREBY CERTIFY, that the above named _________________, being the
________________of ________________, personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such
_________________________, appeared before me this day in person and
acknowledged that he/she signed and delivered the said instrument as his/her own
free and voluntary act and as the free and voluntary act of said corporation for
the uses and purposes therein set forth.
 
Given under my hand and Notary Seal, this ___________________ day of ________,
2014.
 
                                                
Notary Public
My Commission Expires:
 
                                                                                     
 



CHI 65295724v7
Exhibit F–Page 2
 





 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
FIRPTA AFFIDAVIT
 
LEGAL DESCRIPTION
 
Lot 1, Suburban Subdivision,
City of Greeley, County of Weld,
State of Colorado





CHI 65295724v7
Exhibit F–Page 3
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY
 
[NONE] [TO BE CONFIRMED DURING DUE DILIGENCE PERIOD]





 
 
CHI 65295724v7
 Exhibit G-Page 1
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


LEASES/RENT ROLL/SECURITY DEPOSITS







 
 
CHI 65295724v7
 Exhibit H-Page 1
 





 
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
UNIVERSITY SQUARE
 
RENT ROLL
 
10/01/14
 
Page 1
                           
BASE
BASE
CAM
 
TOTAL
LEASE
LEASE
SECURITY
NO.
TENANT
 
SQ FT
RENT
REIMB
UTILITY
MONTHLY
COMMENCE
TERMINATE
DEPOSIT
                     
2604
Starbuck's
1,500
2.00
       3,000.00
          285.00
 
       3,285.00
8/21/03
8/31/18
              -
2608
Red's Dogs & Donuts
1,400
1.66
       2,323.00
          394.00
 
       2,717.00
2/19/08
2/28/18
     1,900.00
                     
2612
PC Cirkit
1,180
0.93
       1,100.00
          266.00
 
       1,366.00
9/20/10
9/30/15
     1,100.00
                     
2616
Liberty Tax
900
1.37
       1,237.00
          231.00
10.00
       1,478.00
11/1/03
4/30/16
     1,125.00
                     
2620
King Soopers Fuel Station
2,880
0.57
       1,653.75
Qtrly
         -
       1,653.75
4/10/02
4/30/22
0.00
                     
2622
Big City Burrito
2,400
1.06
       2,550.00
618.00
 
       3,168.00
11/12/05
M-M
     2,400.00
                     
2624
Rocky Mt. Paw Spa
2,400
0.17
          400.00
                -
         -
          400.00
6/5/08
M-M
        800.00
                     
2626
Ace Hardware
       17,376
0.67
      11,584.00
       3,819.00
 
     15,403.00
9/1/04
8/31/24
0.00
2626B
Victory Outreach Church
         6,605
0.52
       3,418.00
          283.00
 
       3,701.00
4/16/06
4/30/16
2000.00
                       
2nd Floor
         3,659
               
2628
Big Lots
       34,440
0.38
      12,915.00
       5,488.78
 
     18,403.78
8/15/04
1/31/20
0.00
2630
Ben's Furniture Galleries
25,021
0.10
       2,500.00
                -
 
       2,500.00
2/1/05
M-M
     5,212.00
                     
2638A
Grandslam
4,480
0.43
       1,913.00
       1,148.00
         -
       3,061.00
12/1/13
11/30/17
     3,000.00
                     
2638B
All Risk Insurance
1,296
1.04
       1,350.00
          332.00
         -
       1,682.00
2/27/03
M-M
     1,512.00
2638C
GNC
1,450
1.13
       1,631.25
          291.00
 
       1,922.25
5/16/14
5/31/19
 
2640
Conditioning Spa
28,022
0.50
      13,874.00
       5,856.00
         -
     19,730.00
8/23/02
10/31/15
              -
2642
CATO
4,005
       0.79
       3,170.63
          366.15
         -
       3,536.78
3/23/05
1/31/15
              -
                     
2644A
Papa John's
1,800
1.19
       2,144.00
          461.00
         -
       2,605.00
2/1/97
9/30/17
     1,500.00
                                           
2644B
Jimmy John's
1,280
1.80
       2,300.00
          328.00
 
       2,628.00
3/1/04
2/28/19
     1,600.00
                     
2644C
Sav On Cigarettes
1,200
1.71
       2,050.00
          342.00
 
       2,392.00
1/28/06
1/31/19
     1,400.00
                     
2644D
Fashion Nails
840
1.40
       1,175.00
          250.00
      6.00
       1,431.00
3/1/02
2/28/17
        900.00
2644E
Cost Cutters
1,660
1.48
       2,459.00
          384.00
         -
       2,843.00
3/1/02
3/1/17
              -
                     
2644F
Wells Fargo ATM
500
3.20
       1,600.00
                -
         -
       1,600.00
2/1/89
1/31/15
              -
                                           
SUBTOTAL PAGE 1
  146,294
0.52
$76,347.63
$21,142.93
$16.00
$97,506.56
       24,449.00
 
 
 
 
 
 
   
 
                                                                 




c1:Rent roll  11:07 AM 10/29/14



 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
UNIVERSITY SQUARE
 
RENT ROLL
 
10/01/14
 
Page 2
                           
BASE
BASE
CAM
 
TOTAL
LEASE
LEASE
SECURITY
NO.
TENANT
SQ FT
SQ FT
RENT
REIMB
UTILITY
MONTHLY
COMMENCE
TERMINATE
DEPOSIT
                     
2650
Jo Ann Fabrics
12,080
0.50
       6,040.00
                -
         -
          6,040.00
7/1/86
1/31/17
                  -
                     
2656
Vacant
2,800
0.00
 
0.00
         -
                   -
                           
2660
RadioShack
1,920
1.30
       1,600.00
          197.67
         -
          1,797.67
 
3/31/17
 Ø
                     
2664
Scrub Tub
2,048
1.22
       2,500.00
          410.00
         -
          2,910.00
10/1/99
9/30/17
         1,500.00
                     
2666
Rent-A-Center Storage
1,980
0.10
          200.00
 
 
            200.00
10/1/14
M-M
                  -
2668
Advance America
1,038
    1.25
       1,300.00
          266.00
     15.00
          1,581.00
3/1/99
3/31/17
                       
2672-B                                      Panda Buffet
4,420
0.34
       1,500.00
       1,340.00
         -
          2,840.00
6/16/97
6/1/18
         2,000.00
                     
2672A
Rent-A-Center
4,330
1.08
       4,690.83
          842.46
         -
          5,533.29
1/1/93
2/28/17
                  -
                     
2674
Sally Beauty
1,875
1.21
       2,265.63
          376.00
         -
          2,641.63
6/1/90
12/31/16
                  -
2676
Vacant
2,800
0.00
 
                -
         -
                   -
6/1/13
                                               
2708
Burger King
2,693
0.91
       2,441.41
          341.00
         -
          2,782.41
5/20/80
5/19/15
                  -
                     
2712
King Soopers
46,966
0.32
      14,850.00
Qtrly
         -
        14,850.00
1/17/71
3/31/26
                  -
                     
2716
Vacant
3,600
0.00
     
                   -
     
2718
Vacant
2,160
0.00
                                   
2722
Mile High Mobile (Cricket)
1,200
1.17
       1,400.00
          342.00
 
          1,742.00
12/13/10
12/31/14
         1,250.00
                     
2724
Lone Star Liquors
3,540
1.31
       4,645.00
          907.00
 
          5,552.00
10/5/02
9/30/16
         1,500.00
                        Mineral Resources Royalty Agreement    
  Variable
                                   
Vacant (upstairs)
5,761
                 
Storage
1,175
0.00
               
Not Used
567
0.00
               
*2nd Floor Victory Outreach not included in CAM
                             
 
 
 
 
 
 
   
 
SUBTOTAL PAGE 2
   102,953  0.42  43,432.87
5,022.13
15.00
48,470.00
   
 $      6,250.00
                       
TOTAL
    249,247
    0.48
    119,780.50
     26,165.06
     31.00
      145,976.56
   
       30,699.00
                                                                 

 
 

c1:Rent roll  11:07 AM 10/29/14

 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT I


SERVICE CONTRACTS


1.  
Backflow Testing – Freedom Fire Protection

2.  
Fire Alarm Monitoring – Dicto Guard Security Alarm Systems

3.  
Fire Phone Lines – Qwest

4.  
Grease Pumping – Slim’s Sanitation

5.  
Hood Cleaning – American Professional Services

6.  
HVAC – Greeley Furnace

7.  
Landscaping – Deibel Lawn Service

8.  
Monthly Maintenance – Victory Outreach

9.  
Parking Lot Sweeping – Victory Outreach

10.  
Pest Control - Enviropest

11.  
Pressure Washing – Top Gun

12.  
Roof Maintenance – CMC Roofing, United Materials

13.  
Security – Victory Outreach

14.  
Snow Removal – Fisher Landscaping

15.  
 Trash Removal – Northern Colorado Disposal






 
 
CHI 65295724v7
 Exhibit I -Page 1
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-1


FORM OF TENANT ESTOPPEL


 
TO:
  ________________________("Landlord")
  ________________________
  ________________________
 
and
  ________________________
  ________________________
  ________________________
  ("Purchaser")



Re:           ____________________________________ (Tenant d/b/a)
 
Ladies and Gentlemen:
 
The undersigned ("Tenant"), being the tenant under the Lease referred to in
Paragraph 1 below, covering those certain premises demised therein ("Leased
Premises") understands that Landlord, the existing owner of the property on
which the Leased Premises are located ("Property"), is contemplating a sale of
the Property to Purchaser, and the Purchaser may now or hereafter be obtaining
financing with respect to the Property.  Purchaser and any such lenders are
requiring and will be relying upon this Certificate, and accordingly, the
undersigned hereby certifies to Purchaser and any such lenders the following as
of the date hereof:
 
1.           Tenant is the tenant under a lease with Landlord (or Landlord's
predecessor in interest), dated _______________, demising the Leased Premises,
as amended, modified, supplemented or extended by the following (if none, write
"None" or leave blank, in which case the response will be deemed to be "None"): 
(collectively, "Lease").  A true, correct and complete list of all documents
evidencing the Lease is set forth on Exhibit A attached hereto.
 
2.           The Tenant has not sublet or otherwise granted any use or
possessory interest in the Leased Premises or assigned, transferred or
encumbered any interest in the Lease except as follows (if none, write "None" or
leave blank, in which case the response will be deemed to be "None"):  .
 
3           Exclusive of unexercised renewal options contained in the Lease, the
Lease expires on _______________.  Tenant has ______ remaining option(s) to
renew the term of the Lease for ______ year(s) each.


 
 
CHI 65295724v7
 Exhibit K-1 Page 1
 





 
 

--------------------------------------------------------------------------------

 
4.           The Lease is in full force and effect and represents the entire
agreement between Tenant and Landlord, and Tenant is in physical possession of
the Leased Premises and is open and operating.
 
5.           The obligation of the Tenant to pay fixed minimum rent under the
Lease has commenced, and the fixed minimum monthly rent currently payable under
the Lease is $__________________.
 
6.           The Leased Premises comprise approximately _____ square feet of
space.
 
7.           All rent concessions and abatements have expired and Tenant is not
entitled to any rent credit, partial rent, rebates, rent abatements or rent
concessions of any kind, except as follows (if none, write "None" or leave
blank, in which case the response will be deemed to be
"None"):                                                          .
 
8.           The fixed minimum rent, real estate taxes, common area maintenance
costs, insurance premiums and all other charges due under the Lease have been
paid up to and including the following date:  _______________.
 
9.           The security deposit held by Landlord under the Lease is
$____________.
 
10.           No rents have been prepaid, other than as provided in the Lease.
 
11.           There are no existing defenses, offsets or counterclaims which the
undersigned has against Landlord or the enforcement of the Lease by Landlord.
 
12.           All work required to be performed by Landlord have been satisfied
or completed, except as follows (if none, write "None" or leave blank, in which
case the response will be deemed to be
"None"):                                                         .
 
13.           There are no defaults, claims thereof, or any condition which with
the giving of notice and/or passage of time could become a default by either
Landlord or Tenant with respect to their respective obligations under the Lease.
 
14.           Tenant has no right of first refusal or other right to purchase or
expand the Leased Premises or any portion thereof.
 
15.           There are no actions, voluntary or involuntary, pending or, to the
best of Tenant’s knowledge, threatened against Tenant or any guarantor of
Tenant’s obligations under the Lease under any bankruptcy, reorganization,
arrangement, moratorium, creditors’ rights or similar laws of the United States
or any state thereof.
 
16.           The undersigned and the person(s) executing this Certificate on
behalf of the undersigned have the power and authority to render this
Certificate.
 


 
 
CHI 65295724v7
 Exhibit K-1 Page 2
 





 
 

--------------------------------------------------------------------------------

 

 
[Signature Page Follows]
 



 
 
CHI 65295724v7
 Exhibit K-1 Page 3
 





 
 

--------------------------------------------------------------------------------

 

This Certificate is for the benefit of and may be relied upon by (i)  Landlord
and its successors and assigns, (ii) Purchaser and its successors and assigns,
and (iii) any lender(s) of Purchaser (or Purchaser's successors and assigns)
from time to time.
 
Date:______________ ___, 20___
 
 
TENANT:  __________________________                                                                
 
 
By:  _______________________________                                                                
Its: ___________________________                                                            
 





The undersigned, being the guarantor or other surety of the obligations of
Tenant under the Lease, does hereby ratify and affirm the obligations of the
undersigned as such guarantor (or surety) are binding and enforceable against
the undersigned and that the guaranty set forth in (or executed and delivered in
accordance with) the Lease is in full force and effect in accordance with its
terms as of the date hereof.


Date:______________ ___, 20___
 
 
GUARANTOR:  _________________________                                                                
 
 
By:  ___________________________________                                                                
Its:  ______________________________                                                          
 



 







 
 
CHI 65295724v7
 Exhibit K-1 Page 4
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT K-2


FORM OF REA ESTOPPEL


___________________, 20___


__________________________________
__________________________________
__________________________________
Attn: ______________________________


 
Re: Purchase by SPE, LLC of the property commonly known as “University Square
Shopping Center” and  located at 2604-2724 Eleventh Avenue, Greeley, Colorado



Ladies and Gentlemen:


The above-referenced property (the “Property”) is subject to a certain
______________________________, dated ______________________, recorded in Book
___, Page ______ of the land records of _______ County, ________ (the
“Agreement”).  The undersigned understands that you or one of your affiliates is
in the process of purchasing the Property, and that you may be obtaining
financing in connection with such acquisition; and, in connection therewith, the
undersigned certifies to you and your lenders the following as of the date
hereof:


1.           There are no defaults, claims thereof, or any condition which, with
the giving of notice and/or passage of time, could become a default by the
undersigned or, to the best of the undersigned’s knowledge, the owner of the
Property, with respect to their respective obligations under the Agreement.


2.           The amount of unpaid [Common Area Maintenance Costs] (as defined in
the Agreement) owed by the undersigned is $_______________________.


3.           To the best of the undersigned’s knowledge, the amount of unpaid
[Common Area Maintenance Costs] (as defined in the Agreement) owed by the owner
of the Property is $_______________.


4.           The undersigned’s present address for notices is:
_______________________.


5.           There are no other agreements that modify, amend, supplement or
terminate the Agreement, except the following (if none, write "None" or leave
blank, in which case the response will be deemed to be "None"):
­______________________________.

 
6.           The undersigned is the owner of [Lot(s) _______ ] (as referenced in
the Agreement), and the undersigned’s [Proportionate Share] (as defined in the
Agreement) is ______%.
Exhibit K-2 – Page 1
CHI 65295724v7
 
 
 

--------------------------------------------------------------------------------

 
7.           The undersigned and the person(s) executing this letter on behalf
of the undersigned have the power and authority to render this letter.








[Signature Page Follows]





Exhibit K-2 – Page 2
CHI 65295724v7
 
 
 

--------------------------------------------------------------------------------

 

This letter is being delivered to you with the understanding that you and your
successors and assigns may rely on it in purchasing the Property and that your
lenders and their successors and assigns may rely on it in making a loan for the
Property.






Very truly yours,


__________________________________






By:_________________________________
                                                           
Title:_______________________________







 



 
 
CHI 65295724v7
 Exhibit K-2 Page 3
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT L


FORM OF MEMORANDUM OF PURCHASE AND SALE AGREEMENT


 
AFTER RECORDING RETURN TO:
 
BROWNSTEIN HYATT FARBER SCHRECK, LLP
410 17TH ST., SUITE 2200
DENVER, CO  80202
ATTN: ROB KAUFMANN, ESQ.
 

 

 


 
MEMORANDUM OF PURCHASE AND SALE AGREEMENT
 
THIS MEMORANDUM OF PURCHASE AND SALE AGREEMENT (this “Memorandum”) is made and
entered into as of the __ day of November, 2014 (the “Effective Date”), by and
between 720 UNIVERSITY, LLC, a Wyoming limited liability company (“Seller”), and
ALBERTA DEVELOPMENT PARTNERS, LLC, a Colorado limited liability company
(“Purchaser”).
 
A. Seller is the owner of the real property located at 2604-2724 Eleventh
Avenue, Greeley, Colorado, County of Weld, as more particularly described on
Exhibit “A” attached hereto and made a part hereof (the “Property”); and
 
B. Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated ____________ (as amended and assigned from time to time, the
“Purchase Agreement”), whereby Seller has agreed to sell to Purchaser, and
Purchaser has agreed to purchase from Seller, subject to the terms and
conditions of the Purchase Agreement, the Property together with the Personal
Property and Leases (both as defined in the Purchase Agreement).
 
1. Purpose and Intention.  The purpose of this Memorandum is to notify all
persons interested in the Property, that, for good and valuable consideration,
Seller has agreed and does hereby agree to sell to Purchaser, and Purchaser has
agreed and does hereby agree to purchase from Seller, subject to and pursuant to
the terms, provisions and conditions set forth in the Purchase Agreement, the
Property.  This Memorandum is executed for the purpose of recordation in the
Office of the Clerk and Recorder of the County of Weld, State of Colorado (the
“Records”), and is not intended, and shall not be construed, to define, limit or
modify the Purchase Agreement.
 


 
 
CHI 65295724v7
 Exhibit L – Page 1
 

Memorandum of Purchase and Sale Agreement
2604-2724 Eleventh Avenue,
Greeley, Colorado




 
 

--------------------------------------------------------------------------------

 
2. Merger and Cancellation of Memorandum.
 
(a) Merger Upon Recording of the Deed.  Unless sooner terminated by specific
written agreement of Seller and Purchaser, upon the recording, if at all, of a
deed (the “Deed”) in the Records from Seller to Purchaser (or Purchaser’s
permitted assignee under the Purchase Agreement), this Memorandum shall,
immediately and without further action, be deemed to have merged with and into
such Deed; provided, however, such merger shall not be construed to define,
limit or modify the Purchase Agreement.
 
(b) Termination.  Unless sooner terminated by specific written agreement of
Seller and Purchaser, this Memorandum may be unilaterally terminated by Seller
in the event that a competent court has finally adjudicated that Purchaser
defaulted on its obligation to close the transactions contemplated by the
Purchase Agreement, in which case, this Memorandum shall expire and be of no
further force or effect immediately, and without further action.  In the event
of such termination pursuant to this Section 2(b), within ten (10) business days
after the request of Seller, Purchaser shall execute and deliver to Seller an
appropriate release and/or cancellation instrument, in proper form for recording
in the Records, acknowledging the termination of this Memorandum (and Seller’s
obligation to sell the Property to Purchaser) and releasing any and all right,
title and interest of Purchaser in and to the Property (the “Cancellation”).  If
Purchaser fails to timely deliver the Cancellation, Purchaser hereby appoints
Seller as Purchaser’s attorney-in-fact to prepare, execute and record the
Cancellation.  This appointment shall be coupled with an interest and is
irrevocable.
 
3. Binding Effect.  Subject to the terms and conditions of the Purchase
Agreement, all of the provisions of this Memorandum shall inure to the benefit
of and shall be binding upon the successors and assigns of Seller and Purchaser.
 
4. Costs and Attorneys’ Fees.  In any action or proceeding under this
Memorandum, the prevailing party in any such action shall be awarded all costs
and expenses incurred therewith, including reasonable attorneys’ fees.
 
5. Governing Law.  This Memorandum shall be construed and governed under the
laws of the State of Colorado.
 
6. Counterparts.  This Memorandum may be executed in any number of counterparts
each of which, when taken together, shall constitute one agreement.  This
Memorandum shall only be effective if a counterpart is signed by both Seller and
Purchaser.
 
[signature pages follow]
 



 
 
CHI 65295724v7
 Exhibit L – Page 2
 

Memorandum of Purchase and Sale Agreement
2604-2724 Eleventh Avenue,
Greeley, Colorado




 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Memorandum as of the
Effective Date.
 
SELLER:
 
720 UNIVERSITY, LLC,
a Wyoming limited liability company


By: _____________________________                                                          
       John G. Waterbury
       Its: Manager
 




STATE OF COLORADO                                    )
   )  ss.
COUNTY OF ____________________              )
 
The foregoing instrument was acknowledged before me this ____ day of ________,
2014, John G. Waterbury, as the Manager of 720 University, LLC, a Wyoming
limited liability company.
 
Witness my hand and official seal.
 
My commission expires:________________
 
_________________________________
Notary Public
 
[Purchaser’s signature page follows]
 



 
 
CHI 65295724v7
 Exhibit L – Page 3
 

Memorandum of Purchase and Sale Agreement
2604-2724 Eleventh Avenue,
Greeley, Colorado




 
 

--------------------------------------------------------------------------------

 

PURCHASER:


ALBERTA DEVELOPMENT PARTNERS, LLC,
a Colorado limited liability company




By: 
________________________                                                                
       Donald G. Provost
       Its: Manager
 
STATE OF COLORADO                                  )
 
)  ss.
COUNTY OF ____________________            )
 
The foregoing instrument was acknowledged before me this ____ day of _______,
2014, by Donald G. Provost, as the Manager of Alberta Development Partners, LLC,
a Colorado limited liability company.
 
Witness my hand and official seal.
 
My commission expires:________________
 
__________________________________
Notary Public



 
 
CHI 65295724v7
 Exhibit L – Page 4
 

Memorandum of Purchase and Sale Agreement
2604-2724 Eleventh Avenue,
Greeley, Colorado




 
 

--------------------------------------------------------------------------------

 

EXHIBIT  “A”
 
LEGAL DESCRIPTION OF THE PROPERTY


Lot 1, Suburban Subdivision,
City of Greeley, County of Weld,
State of Colorado





 
 
CHI 65295724v7
 Exhibit L – Page 5
 

Memorandum of Purchase and Sale Agreement
2604-2724 Eleventh Avenue,
Greeley, Colorado




 
 

--------------------------------------------------------------------------------

 
